

Exhibit 10.15.3
 
AMENDED AND RESTATED LOAN AGREEMENT
 
(This Amended and Restated Loan Agreement amends, restates, and replaces that
certain Amended and Restated Loan Agreement dated as of May 15, 2009, among the
undersigned Borrower and Bank.)
 


THIS AMENDED AND RESTATED LOAN AGREEMENT ("Loan Agreement") is made as of July
29, 2010, by and between CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership, whose address is CBL Center, Suite 500, 2030 Hamilton Place
Boulevard, Chattanooga, Tennessee 37421-6000 ("Borrower") and FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, a national banking association organized and existing
under the statutes of the United States of America, with a principal office at
701 Market Street, Chattanooga, Tennessee 37402 (hereinafter referred to as the
"Bank").
 
Recitals of Fact


Borrower has requested that Bank commit to make loans and advances to it on a
revolving credit basis in an amount not to exceed at any one time outstanding
the aggregate principal sum of One Hundred Five Million Dollars
($105,000,000.00) for the purpose of providing working capital for
pre-development expenses, development costs, equity investments, repayment of
existing indebtedness, certain distributions to limited partners (as allowed
herein), letters of credit and construction and for general corporate
purposes.  Bank has agreed to make certain portions of such loans and advances
on the terms and conditions herein set forth.  Manufacturers and Traders Trust
Company, Compass Bank, Regions Bank and Branch Banking and Trust Company, all as
participants in the Loan have also agreed to make certain portions of such loan
and advances on the terms and conditions previously set forth and now on the
terms and conditions herein set forth.
 
This Loan Agreement is currently being amended to: (a) extend the maturity date
two (2) years; and (b) adjust certain covenants.
 
NOW, THEREFORE, incorporating the Recitals of Fact set forth above and in
consideration of the mutual agreements herein contained, the parties agree as
follows:
 
AGREEMENTS
 
SECTION 1:  DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Certain Defined Terms.  For the purposes of this Loan Agreement, the
following terms shall have the following meanings (such meanings to be
applicable equally to both the singular and plural forms of such terms) unless
the context otherwise requires:
 
1

--------------------------------------------------------------------------------


"Adjusted Asset Value" means, as of a given date, the sum of EBITDA attributable
to malls, power centers and all other assets for the trailing four (4) quarters
most recently ended, divided by (iii) 7.75%.  In determining Adjusted Asset
Value:
 
(i) EBITDA attributable to real estate properties acquired during the most
recently ended fiscal quarter shall be disregarded;
 
(ii) EBITDA attributable to real estate properties acquired before the most
recently ended fiscal quarter but during the three (3) fiscal quarters preceding
the most recently ended fiscal quarter shall be annualized, based upon the
period beginning on the date of its acquisition through the measurement date;
 
(iii) EBITDA attributable to Properties whose development was completed during
such trailing four fiscal quarters shall be disregarded;
 
(iv) EBITDA attributable to and Properties whose development was completed
before such trailing four fiscal quarters but during any of the four (4) fiscal
quarters preceding such trailing four (4) fiscal quarters, shall be annualized,
based upon the period beginning on the first month after the first anniversary
of its completion and ending on the measurement date;
 
(v) EBITDA attributable to any Property which is currently under development
shall be excluded;
 
(vi) With respect to any Subsidiary that is not a Wholly Owned Subsidiary, only
Borrower’s Ownership Share of EBITDA attributable to such Subsidiary shall be
used when determining Adjusted Asset Value; and
 
(vii) EBITDA shall be attributed to malls and power centers based on the ratio
of (x) revenues less property operating expenses (to be determined exclusive of
interest expense, depreciation and general and administrative expenses) of malls
and power centers to (y) total revenues less total property operating expenses
(similarly determined), such revenues and expenses to be determined on a basis
and in a manner consistent with Parent’s method of reporting of segment
information in the notes to its financial statements for the fiscal quarter
ended March 31, 2009 as filed with the Securities and Exchange Commission, and
otherwise in a manner reasonably acceptable to Bank.
 
In addition, in the case of any operating Property acquired in the immediately
preceding period of twenty-four (24) consecutive months for a purchase price
indicative of a capitalization rate of less than 7.0% EBITDA attributable to
such Property shall be excluded from the determination of Adjusted Asset Value,
if that particular operating Property is valued in Parent’s financial statements
at its purchase price.
 
"Adjusted Loan Amount" means the lesser of (a) 65% of the Appraised Value the
real estate and improvements described in the Mortgages; or (b) the Permanent
Loan Estimate of all Collateral Properties; or (c) $105,000,000.00.
 
2

--------------------------------------------------------------------------------


"Affiliate" means as to any Person, any other Person which, directly or
indirectly, owns or controls, on an aggregate basis including all beneficial
ownership and ownership or control as a trustee, guardian or other fiduciary, at
least ten percent (10%) of the outstanding shares of Capital Stock or other
ownership interest having ordinary voting power to elect a majority of the board
of directors or other governing body (irrespective of whether, at the time,
stock of any other class or classes of such corporation shall have contingency)
of such Person or at least ten percent (10%) of the partnership or other
ownership interest of such Person; or which controls, is controlled by or is
under common control with such Person.  For the purposes of this definition,
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding the foregoing,
a pension fund, university or other endowment funds, mutual fund investment
company or similar fund having a passive investment intent owning such a ten
percent (10%) or greater interest in a Person shall not be deemed an Affiliate
of such Person unless such pension, mutual, endowment or similar fund either (i)
owns fifty percent (50%) or more of the Capital Stock or other ownership
interest in such Person, or (ii) has the right or power to select one or more
members of such Person's board of directors or other governing body.
 
"Agreement Date" means the date as of which this Loan Agreement is dated.
 
"Applicable Law" means, in respect of any Person, all provisions of statutes,
rules, regulations and orders of any governmental authority applicable to such
Person, and all orders and decrees of all courts and arbitrators in proceedings
or actions in which the person in question is a party.
 
"Bank's Proportionate Share" means Bank's undivided participating interest in
the Loan which shall be equal to Twenty Seven Million Five Hundred Thousand and
NO/100 Dollars ($27,500,000.00).
 
"Base Rate" means the base commercial rate of interest established from time to
time by Bank.  The Base Rate existing as of the date hereof is three and twenty
five hundredths percent (3.25%) per annum.
 
"Borrower" has the meaning set forth in the introductory paragraph hereof and
shall include Borrower’s successors and permitted assigns.
 
"Borrowing Base" is the limitation on the aggregate Revolving Credit Loan
indebtedness which may be outstanding at any time during the term of this Loan
Agreement.  The Borrowing Base will normally be calculated each July 1, January
1, April 1 and October 1 but shall be subject to recalculation upon the
occurrence of any extraordinary event, such as the addition or release of any
collateral, or an extraordinary event that materially affects the value of any
collateral.  The Borrowing Base will be an amount not to exceed the Adjusted
Loan Amount.
 
"Borrowing Base Certificate" means a report certified by the controller or chief
financial officer or Senior Vice President of Borrower, setting forth the
calculations required to establish the Borrowing Base as of a specified date,
all in form and detail reasonably satisfactory to Bank.
 
3

--------------------------------------------------------------------------------


"Business Day" means a banking business day of Bank and which is also a day on
which dealings are carried on in the interbank eurodollar market.
 
"Capital Stock" shall mean, as to any Person, any and all shares, interests,
warrants, participations or other equivalents (however designated) of corporate
stock of such Person.
 
"Capitalized Lease Obligation" means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.


"CBL Holdings I" means CBL Holdings I, Inc., a Delaware corporation and the sole
general partner of Borrower, and shall include CBL Holdings I, its successors
and permitted assigns.
 
"CBL Holdings II" means CBL Holdings II, Inc., a Delaware corporation and a
limited partner of Borrower, and shall include CBL Holdings II, its successors
and permitted assigns.
 
"CBL & Associates Management, Inc." means CBL & Associates Management, Inc., a
Delaware corporation, and shall include CBL & Associates Management, Inc.’s
successors and permitted assigns.
 
"CBL Mortgage" means the mortgages and/or deeds of trust with security
agreements and assignments of rents and leases and related  amendments executed
by Borrower, Walnut Square Associates Limited Partnership, The Lakes Mall, LLC,
CBL Morristown, Ltd., Citadel Mall DSG, LLC, Laredo/MDN II Limited Partnership,
The Shoppes at Hamilton Place, LLC and/or any other entity related to or owned
by Borrower and/or Parent and/or CBL Holdings I in favor of Bank covering their
interest in the properties described in Exhibit "A," attached hereto and made a
part hereof.
 
"Closing Date" means the date of this Loan Agreement set out in the first
paragraph of this Loan Agreement.
 
"Collateral Document" means any Guaranty, the CBL Mortgage, any security deed,
mortgage, deed of trust, assignment of leases and rents, any property management
contract assignments, and any other security agreement, financing statement, or
other document, instrument or agreement creating, evidencing or perfecting
Bank’s Liens in any of the Collateral.
 
"Collateral Property" means the property described in the CBL Mortgage.
 
"Credit Agreement" means the Seventh Amended and Restated Credit Agreement dated
as of September 28, 2009 among Borrower, Wells Fargo and others, as amended from
time to time.
 
"Debt Service" means, with respect to a Person and for a given period, the sum
of the following: (a) such Person’s Interest Expense for such period; (b)
regularly scheduled principal payments on Indebtedness of such Person made
during such period, other than any balloon,
 
4

--------------------------------------------------------------------------------


bullet or similar principal payment payable on any Indebtedness of such Person
which repays such Indebtedness in full; and (c) such Person’s Ownership Share of
the amount of any payments of the type described in the immediately preceding
clause (b) of Unconsolidated Affiliates of such Person.


“Default Rate” means the rate of interest described in the Note, which shall
accrue at Bank’s option after the occurrence of an Event of Default which
remains uncured after any applicable grace period.
 
"Defaulting Lender" means any Lender that shall fail or refuse to perform any of
its obligations under this Agreement or any other Loan Document to which it is a
party within the time period specified for performance of such obligation or, if
no time period is specified, if such failure or refusal continues for a period
of five (5) Business Days after notice from the Bank.


"Derivatives Contract" means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.


"Derivatives Termination Value" means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).


5

--------------------------------------------------------------------------------


 
"EBITDA" means, for any period, net income (loss) of the Parent and its
Subsidiaries determined on a consolidated basis for such period excluding the
following amounts (but only to the extent included in determining net income
(loss) for such period and without duplication):


(a)        depreciation and amortization expense and other non-cash charges for
such period (less depreciation and amortization expense allocable to
non-controlling interest in Subsidiaries of the Borrower for such period);


(b)        interest expense for such period (less interest expense allocable to
non-controlling interest in Subsidiaries of the Borrower for such period);


(c)        non-controlling interest in earnings of the Borrower for such period;


(d)   (i)        extraordinary and non-recurring net gains or losses (other than
gains or losses from the sale of outparcels of Properties), except as otherwise
provided in
        clause (d)(ii) below) for such period;


(ii)       gains or losses from the sale of outparcels and non-operating
Properties for such period (provided however, that the gains or losses from such
sales of outparcels and non-operating Properties may not exceed five percent
(5%) of EBITDA calculated prior to taking such gains or losses into account);
and


 (iii)      expense relating to the extinguishment of Indebtedness for such
period;


(e)        net gains or losses on the disposal of discontinued operations for
such period;


(f)        expenses incurred during such period with respect to any real estate
project abandoned by the Parent or any Subsidiary in such period;


(g)        income tax expense in respect of such period;


(h)        the Parent's Ownership Share of depreciation and amortization expense
and other non-cash charges of Unconsolidated Affiliates of the Parent for such
period; and


 (i)        the Parent's Ownership Share of interest expense of Unconsolidated
Affiliates of the Parent for such period.


 
"Effective Date" means the date the Credit Agreement became effective.
 
"Environmental Laws" means all applicable local, state or federal laws, rules or
regulations pertaining to environmental regulation, contamination or cleanup,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Resource Conservation and Recovery
Act of 1976 or any state lien or superlien or environmental cleanup statutes all
as amended from time to time.
 
6

--------------------------------------------------------------------------------


"Equity Interest" means, with respect to any Person, any share of Capital Stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of Capital Stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of Capital
Stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, whether or not certificated and
whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.
 
"Equity Issuance" means any issuance or sale by a Person of any Equity Interest.
 
"Event of Default" has the meaning assigned to that phrase in Section 8.
 
"Extension of Credit" means, with respect to a Person, any of the following,
whether secured or unsecured: (a) loans to such Person, including without
limitation, lines of credit and mortgage loans; (b) bonds, debentures, notes and
similar instruments issued by such Person; (c) reimbursement obligations of such
Person under or in respect of any letter of credit; and (d) any of the foregoing
of other Persons, the payment of which such Person Guaranteed or is otherwise
recourse to such Person.
 
"GAAP" means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity, including without limitation, the Securities
and Exchange Commission, as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.
 
"Gross Asset Value" means, at a given time, the sum (without duplication) of the
following:


(a)           Adjusted Asset Value at such time;


(b)           all cash and cash equivalents of Parent and its Subsidiaries
determined on a consolidated basis as of the end of the fiscal quarter most
recently ended (excluding tenant deposits and other cash and cash equivalents
the disposition of which is restricted in any way (other than restrictions in
the nature of early withdrawal penalties));


(c)           with respect to any Property which is under construction or the
development of which was completed during any of the four (4) fiscal quarters
most recently ended, the book value of construction in process as determined in
accordance with GAAP for all such Properties at such time (including without
duplication Parent’s Ownership Share of all construction in process of
Unconsolidated Affiliates of Parent);


(d)           the book value of all unimproved real property of Parent and its
Subsidiaries determined on a consolidated basis;


7

--------------------------------------------------------------------------------


(e)           the purchase price paid by Parent or any Subsidiary (less any
amounts paid to Parent or such Subsidiary as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or other similar arrangements) as
required to be disclosed in a consolidated balance sheet (including the notes
thereto) of Parent for:


(i)           any Property (other than a property under development) acquired by
Parent or such Subsidiary during Parent’s fiscal quarter most recently ended;
and


(ii)          any operating Property acquired in the immediately preceding
period of twenty four (24) consecutive months for a purchase price indicative of
a capitalization rate of less than 7.00%; provided, that if Parent or a
Subsidiary acquired such Property together with other Properties or other assets
and paid an aggregate purchase price for such Properties and other assets, then
Parent shall allocate the portion of the aggregate purchase price attributable
to such Property in a manner consistent with reasonable accounting practices;
provided further  in no event shall the aggregate of value of such operating
Properties included in the Gross Asset Value pursuant to this clause (e)(ii)
exceed $2,000,000,000.00.


(f)           with respect to any purchase obligation, repurchase obligation or
forward commitment evidenced by a binding contract included when determining the
Total Liabilities of Parent and its Subsidiaries, the reasonably determined
value of any amount that would be payable, or property that would be
transferable, to Parent or any Subsidiary if such contract were terminated as of
such date; and


(g)           to the extent not included in the immediately preceding clauses
(a) through (f), the value of any real property owned by a Subsidiary (that is
not a Wholly Owned Subsidiary) of Borrower or an Unconsolidated Affiliate of
Borrower (such Subsidiary or Unconsolidated Affiliate being a "JV") and which
property secures Recourse Indebtedness of such JV. For purposes of this clause
(g):

 
(x)    the value of such real property shall be the lesser of (A) the Permanent
Loan Estimate which would be applicable to such real property were such property
a Collateral Property and (B) the amount of Recourse Indebtedness secured by
such real property;
 
(y)   in no event shall the aggregate value of such real property included in
Gross Asset Value pursuant to this clause (g) exceed $500,000,000.00; and


(z)    the value of any such real property shall only be included in Gross
AssetValue if the organizational documents of such JV provide that if, and to
the extent, suchIndebtedness is paid by Borrower or a Subsidiary of Borrower or
by resort to suchreal property, then Borrower or a Subsidiary of Borrower shall
automatically acquire, without the necessity of any further payment or action,
all Equity Interests in such JV not owned by Borrower or any Subsidiary.
 
"Guaranty", "Guaranteed" or to "Guarantee" as applied to any obligation means
and includes (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation, or (b) an agreement, direct
or indirect, contingent or otherwise, and whether or not
 
8

--------------------------------------------------------------------------------


constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation.
 
"Hazardous Substances" shall mean and include all hazardous and toxic
substances, wastes or materials, any pollutants or contaminants (including,
without limitation, asbestos and raw materials which include hazardous
constituents), or any other similar substances or materials which are included
under or regulated by any applicable Environmental Laws.
 
"Indebtedness" means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
(a)  
all obligations of such Person in respect of money borrowed;

 
(b)  
all obligations of such Person (other than trade debt incurred in the ordinary
course of business), whether or not for money borrowed

 
(c)  
represented by notes payable, or drafts accepted, in each case representing
extensions of credit (but only to the extent of any outstanding balance),

 
(d)  
evidenced by bonds, debentures, notes or similar instruments (but only to the
extent such debt is not otherwise included in Indebtedness), or

 
(e)  
constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property;

 
(f)  
Capitalized Lease Obligations of such Person;

 
(g)  
all reimbursement obligations of such Person under or in respect of any letters
of credit or acceptances (whether or not the same have been presented for
payment);

 
(h)  
all Off-Balance Sheet Obligations of such Person;

 
(i)  
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest issued after the Effective
Date by such Person or any other Person, valued at the greater or its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

 
(j)  
net obligations under any Derivative Contract (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and

 
(k)  
all Indebtedness of other Persons which (i) such Person has Guaranteed or is
otherwise recourse to such Person or (ii) is secured by a Lien on any property
of such Person.

 
9

--------------------------------------------------------------------------------




"Interest Expense" means, with respect to a Person and for any period,


(a)           the total interest expense (including, without limitation,
interest expense attributable to capitalized lease obligations) of such Person
and in any event shall include all letter of credit fees amortized as interest
expense and all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance Guarantee or otherwise, plus


(b)           to the extent not already included in the foregoing clause (a)
such Person’s Ownership Share of all paid or accrued interest expense for such
period of Unconsolidated Affiliates of such Person.
 
Interest Expense allocable to minority interest in Subsidiaries of Borrower
shall be excluded from Interest Expense of Parent and its Subsidiaries when
determined on a consolidated basis.
 
"Investment" means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
"Lender" means each financial institution from time to time party hereto as a
"Lender", together with its respective successors and permitted assigns;
provided, however, that the term "Lender", except as otherwise expressly
provided herein, shall not include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.  With respect to matters requiring
the consent or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, "all Lenders" shall be deemed to mean "all Lenders other than Defaulting
Lenders".


 
"Letter of Credit Documents" means, with respect to any letter of credit issued
in connection with the Loan, collectively, any application therefor, any
certificate or other document presented in connection with a drawing under such
letter of credit and any other agreement, instrument or other document governing
or providing for (a) the rights and obligations of the parties concerned or at
risk with respect to such letter of credit or (b) any collateral security for
any of such obligations.
 
"LIBOR Rate" has the same meaning as used in the Note.
 
10

--------------------------------------------------------------------------------


"Lien" as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a capitalized
lease obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction; and (d) any agreement by such Person to grant, give or otherwise
convey any of the foregoing.
 
"Loan" means the Revolving Credit Loan from Bank to Borrower.
 
"Loan Agreement" means this Loan Agreement among Borrower and Bank, and any
modifications, amendments, or replacements thereof, in whole or in part.
 
"Loan Document" means this Loan Agreement, each Note, each Collateral
Document, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party or Parent in connection
with, pursuant to or relating to this Loan Agreement.
 
"Loan Party" means Borrower, Parent, and each other Person who guarantees all or
a portion of the Loan and/or who pledges any Collateral to secure all or a
portion of the Loan.
 
"Maximum Rate" means the maximum variable contract rate of interest which Bank
may lawfully charge under applicable statutes and laws from time to time in
effect.
 
"Mortgages" or "Mortgage" means a mortgage, deed of trust, deed to secure debt
or similar security instrument made or to be made by a Person owning real estate
or an interest in real estate granting a Lien on such real estate or interest in
real estate as security for the payment of indebtedness.
 
"Net Operating Income" means, for any Collateral Property and for the period of
twelve (12) consecutive calendar months most recently ending, the sum of the
following (without duplication):


(a)           rents and all other revenues received in the ordinary course from
such Property (including proceeds of rent loss insurance but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent); minus


(b)           all expenses paid related to the ownership, operation or
maintenance of such Property, including without limitation, taxes and
assessments, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses and marketing expenses; minus


(c)           an amount equal to (i) the aggregate square footage of all owned
space of such Property times (ii) $0.20; minus


11

--------------------------------------------------------------------------------


(d)           an imputed management fee in the amount of three percent (3.0%) of
the aggregate base rents and percentage rents received for such Property for
such period.
 
"Net Proceeds" means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
 
“Newly Acquired Property” means Property acquired by Borrower, Parent and/or
their respective Subsidiaries during any fiscal quarter for which compliance
with financial covenants is being tested.


"Nonrecourse Indebtedness" means, with respect to a Person, an Extension of
Credit or other Indebtedness in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar customary exceptions to recourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Extension of Credit or other Indebtedness.
 
"Note" means the revolving credit note of even date herewith executed by
Borrower to Bank in the original principal sum of One Hundred Five Million
Dollars ($105,000,000.00), as such note may be modified, renewed or extended
from time to time; and any other note or notes executed at any time to evidence
the indebtedness under this Loan Agreement, in whole or in part, and any
renewals, modifications and extensions thereof, in whole or in part.
 
"Off-Balance Sheet Obligations" means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of "off-balance
sheet arrangements" (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the "Management's Discussion and Analysis of Financial Condition and
Results of Operations" section of the Parent's report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).


 
"Ownership Share" means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4(i) of the Credit
Agreement, such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
 
"Parent" means CBL & Associates Properties, Inc., a Delaware corporation and a
qualified public REIT and formerly until March 31, 1997, the sole general
partner of Borrower and shall include Parent’s successors and permitted assigns.
 
12

--------------------------------------------------------------------------------


"Participant" means each of the following to the extent each of the following
owns an interest in the Loan pursuant to the Participation Agreement: Compass
Bank, Regions Bank, Branch Banking and Trust Company and Manufacturers and
Traders Trust Company, their respective successors and assigns, and any other
participants in the Loan.
 
"Participant's Proportionate Share (BB&T)" means Branch Banking and Trust
Company's (or any successor to such bank's interest in the Loan) undivided
participating interest in the Loan and the letters of credit issued hereunder
which, as of the date of this Loan Agreement, shall be equal to Fifteen Million
Dollars ($15,000,000.00) divided by One Hundred Five Million Dollars
($105,000,000.00).
 
"Participant's Proportionate Share (Compass)" means Compass Bank's, (or any
successor to such bank's interest in the Loan) undivided participating interest
in the Loan and the letters of credit  issued hereunder which, as of the date of
this Loan Agreement, shall be equal to Fifteen Million and NO/100 Dollars
($15,000,000.00) divided by One Hundred Five Million Dollars ($105,000,000.00).
 
"Participant's Proportionate Share (M&T)" means Manufacturers and Traders Trust
Company (or any successor to such bank's interest in the Loan) undivided
participating interest in the Loan and the letters of credit issued hereunder
which, as of the date of this Loan Agreement, shall be equal to Twenty Five
Million and NO/100 Dollars ($25,000,000.00) divided by One Hundred Five Million
Dollars ($105,000,000.00).
 
"Participant's Proportionate Share (Regions)" means Regions Bank’s (or any
successor to such bank's interest in the Loan) undivided participating interest
in the Loan and the letters of credit issued hereunder which, as of the date of
this Loan Agreement, shall be equal to Twenty Two Million Five Hundred Thousand
and NO/100 Dollars ($22,500,000.00) divided by One Hundred Five Million Dollars
($105,000,000.00) until June 1, 2011.
 
"Participants' Proportionate Share" means Participant's Proportionate Share
(M&T), Participant's Proportionate Share (Compass), Participant's Proportionate
Share (Regions) and Participant's Proportionate Share (BB&T), as such
proportionate shares may change from time to time pursuant to the Participation
Agreement.
 
"Participation Agreement" means that certain Participation Agreement entered
into on or about even date herewith, among Bank, M&T, Compass Bank, Regions
Bank, and Branch Banking and Trust Company and/or any other participants in the
Loan, as amended from time to time.
 
"Permanent Loan Estimate" means, as of any date of determination and with
respect to any Collateral Property, an amount equal to (a) the trailing twelve
(12) month Net Operating Income of such Collateral Property divided by (b) the
product of (i) 1.25 and (ii) the mortgage constant for a 25-year loan bearing
interest at a per annum rate equal to the greater of: (aa) the average rate
published in the United States Federal Reserve Statistical Release (H.15) for
10-year Treasury Constant Maturities during the previous four fiscal quarters
plus 2.50% ; or (ab) 7.25%.
 
"Permitted Encumbrances" shall mean and include:
 
13

--------------------------------------------------------------------------------


 
(a) liens for taxes, assessments or similar governmental charges not in default
or being contested in good faith by appropriate proceedings;
 
(b) workmen's, vendors', mechanics' and materialmen's liens and other liens
imposed by law incurred in the ordinary course of business, and easements and
encumbrances which are not substantial in character or amount and do not
materially detract from the value or interfere with the intended use of the
properties subject thereto and affected thereby;
 
(c) liens in respect of pledges or deposits under social security laws, worker's
compensation laws, unemployment insurance or similar legislation and in respect
of pledges or deposits to secure bids, tenders, contracts (other than contracts
for the payment of money), leases or statutory obligations;
 
(d) any liens and security interests specifically listed and described in
Exhibit "B" hereto attached or in any exhibit describing permitted exceptions
and attached to any CBL Mortgage;
 
(e) such other liens and encumbrances to which Bank shall consent in writing;
and
 
(f) leases, licenses, rental agreements or other agreements for use and
occupancy of the subject property.
 
"Person" means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
"Property" or "Properties"  means a parcel (or group of related parcels) of real
property developed (or to be developed) for use as regional mall or retail strip
shopping center and any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
 
"Recourse Indebtedness" means any Indebtedness other than Nonrecourse
Indebtedness.
 
“REIT” means a real estate investment trust, as defined in the Internal Revenue
Code.
 
"Related Entities" or "Related Entity" means any entity which executed a
promissory note, guaranty or mortgage, deed of trust, deed to secure debt or any
other collateral or security documents in connection with or as a part of the
Loan.
 
“Requisite Lenders” means Bank and the participants having an aggregate
proportionate share in the Loan equal to no less than 66.67%.
 
“Restricted Payment” means any of the following:
 
(a)   any dividend or other distribution, direct or indirect, on account of any
shares of any class of stock or other Equity Interest of Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or other Equity Interest to the holders of that
class;
 
 
 
14

--------------------------------------------------------------------------------


 
 
(b)   any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock or other Equity Interest of Parent or any of its
Subsidiaries now or hereafter outstanding;
 
(c)   any payment or prepayment of principal of, premium, if any, or interest
on, redemption, conversion, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt; and
 
(d)   any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock or
other Equity Interest of Parent or any of its Subsidiaries now or hereafter
outstanding.
 
"Revolving Credit Advances" means advances of principal on the Revolving Credit
Loan by Bank under the terms of this Loan Agreement to Borrower during the term
of the Revolving Credit Loan pursuant to Section 3.1.
 
"Revolving Credit Loan" means the Borrower's indebtedness owed to Bank pursuant
to Section 2 of this Loan Agreement.
 
“Senior Officer” means the Chairman, Vice Chairman, President, an Executive Vice
President, Executive Vice President-Finance, Senior Vice President-Real Estate
Finance, Executive Vice President–Accounting, Controller and Chief Financial
Officer of Borrower or Parent.
 
"Specified Derivatives Provider" means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“Subordinated Debt” means Indebtedness for money borrowed of Borrower or any of
its Subsidiaries that is subordinated in right of payment and otherwise to the
Advances (as such term is defined in the Credit Agreement) and the other
Obligations (as such term is defined in the Credit Agreement) in a manner
satisfactory to Bank, in its sole and absolute discretion.
 
"Subsidiary" or "Subsidiaries" means, for any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
 
"Tangible Net Worth" means, as of a given date, the stockholders’ equity of
Parent and its Subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation accrued after September 30, 2002 and (y)
minority interests in Borrower minus (to the extent reflected in determining
stockholders’ equity of Parent and its Subsidiaries): (a) the
 
15

--------------------------------------------------------------------------------


amount of any write-up in the book value of any assets contained in any balance
sheet resulting from revaluation thereof or any write-up in excess of the cost
of such assets acquired (but excluding any such write-up for purchase price
adjustments of acquisition properties based on GAAP), and (b) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.
 
"Termination Date of Revolving Credit Loan" shall mean the earlier of (a) June
1, 2012, or in the event that Bank and Borrower shall hereafter mutually agree
in writing that the Revolving Credit Loan and Bank's commitment hereunder shall
be extended to another date, such other date mutually agreed upon between Bank
and Borrower to which Bank's commitment shall have been extended, or (b) the
date as of which Borrower shall have terminated Bank's commitment under the
provisions of Section 2.5 hereof.
 
"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication and whether or not a liability under GAAP)
all of the following:
 
(a)           all letter of credits of such Person;


(b)           all purchase and repurchase obligations and forward commitments
evidenced by binding contracts, including forward equity commitments and
contracts to purchase real property, reasonably determined to be owing under any
such contract assuming such contract were terminated as of such date;


(c)           all quantifiable contingent obligations of such Person including,
without limitation, all Guarantees of Indebtedness by such Person and exposure
under swap agreements;


(d)           all Off-Balance Sheet Obligations of such Person and the Ownership
Share of the Off-Balance Sheet Obligations of Unconsolidated Affiliates of such
Person;


(e)           all Indebtedness of Subsidiaries of such Person, provided that
Indebtedness of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included in Total Liabilities only to the extent of Borrower’s Ownership Share
of such Subsidiary (unless Borrower or a Wholly Owned Subsidiary of Borrower is
otherwise obligated in respect of such Indebtedness); and


(f)           such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.
For purposes of this definition:


(1)           Total Liabilities shall not include Indebtedness with respect to
letters of credit if, and to the extent, such letters of credit are issued


(i)           to secure obligations to municipalities to perform work in
connection with construction of projects, such exclusion under this clause (i)
to be to the extent there are reserves for such obligations under the
construction loan for the applicable project;


16

--------------------------------------------------------------------------------


(ii)           in support of permanent loan commitments, in lieu of a deposit;


(iii)          as a credit enhancement for Indebtedness incurred by an
Subsidiary of Borrower, but only to the extent such Indebtedness is already
included in Total Liabilities; or


(iv)          as a credit enhancement for Indebtedness incurred by a Person
which is not an Affiliate of Borrower, such exclusion under this clause (iv) to
be to the extent of the value of any collateral provided by such Person to
secure such letter of credit.


(2)           obligations under short-term repurchase agreements entered into as
part of a cash management program shall not be included as Total Liabilities;
 
(3)           all items included in line item "Accounts Payable and Accrued
Liabilities" under the category of "Liabilities and Shareholder's Equity" in the
Consolidated Balance Sheets included in Parent's Form 10-Q or Form 10-K (or
their equivalent) filed with the SEC shall not be included as Total Liabilities.
 
"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
"Unconsolidated Affiliate" means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
 
"Wells Fargo" means Wells Fargo Bank, National Association.
 
"Wholly Owned Subsidiary" means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements
required to be delivered from time to time pursuant to Section 6.5 hereof.
 
SECTION 2: COMMITMENT; FUNDING AND TERMS OF REVOLVING CREDIT LOAN
 
2.1 The Commitment.  Subject to the terms and conditions herein set out, Bank
agrees and commits to make loan advances to and issue letters of credit for the
account of Borrower from time to time, from the Closing Date until the
Termination Date of Revolving Credit Loan, in an aggregate principal amount of
the loan advances and the face amount of any letters of credit not to exceed, at
any one time outstanding, the lesser of (a) One Hundred Five Million Dollars
($105,000,000.00), (b) Borrower's Borrowing Base, as defined in Section 1; or
 
17

--------------------------------------------------------------------------------


(c) the Permanent Loan Estimate; provided however, notwithstanding anything
contain in the Loan Documents elsewhere to the contrary, the parties acknowledge
that the amount shown in (a) above will decrease on June 1, 2011 to Eighty Two
Million Five Hundred Thousand Dollars ($82,500,000.00) and be shared among the
participating lenders (excluding Regions Bank) and will remain at that level
until a replacement participating lender is found to replace Regions Bank at its
current level of participation in the Loan.
 
2.2 Funding the Loan.  Each loan advance hereunder shall be made upon the
written request of Borrower to Bank, specifying the date and amount and intended
use thereof.  All advances hereunder shall be made by depositing the same to the
checking account of Borrower at Bank or other methods acceptable to Borrower and
Bank.
 
2.3 The Note and Interest.  The Revolving Credit Loan shall be evidenced by one
(1) promissory note of Borrower payable to the order of Bank in the aggregate
principal amount of One Hundred Five Million Dollars ($105,000,000.00), in form
substantially the same as the copy of the Note, attached hereto as Exhibit
"C."  The entire principal amount of the Loan shall be due and payable on the
Termination Date of Revolving Credit Loan.  The unpaid principal balances of the
Revolving Credit Loan shall bear interest from the Closing Date on disbursed and
unpaid principal balances (calculated on the basis of a year of 365 or 366 days
as is appropriate) at a rate per annum as specified in the Note.  Said interest
shall be payable monthly on the fifth (5th) day of each month after the Closing
Date.  Bank shall mail to Borrower a billing notice at least ten (10) days prior
thereto setting forth the payment amount next due, but any failure to send such
notice shall not relieve Borrower of the obligation to pay accrued
interest.  The final installment of interest, together with the entire
outstanding principal balance of the Revolving Credit Loan, shall be due and
payable on the Termination Date of Revolving Credit Loan.  The first selection
of the one (1) month, three (3) months, six (6) months or LIBOR Rate shall be
made by Borrower on or prior to the date of the Note and each selection
thereafter shall be made at least twenty four (24) hours prior to the end of the
then applicable interest rate period.  Borrower may not ever select a rate
period which exceeds the Termination Date of the Revolving Credit Loan.  In the
event funding at the LIBOR Rate is not available as a matter of law, funding to
the extent allowed hereunder shall be at the Base Rate; however, the interest
rate shall never be less than four and fifty hundredths percent (4.50%) per
annum.)
 
2.4 Commitment Fee/Servicing Fee/ Other Fees.  On the Closing Date Borrower will
pay to Bank (in addition to the commitment fees it has previously paid) an
additional commitment/extension fee of Five Hundred Twenty Five Thousand and
No/100 Dollars ($525,000.00).  In addition to the commitment/extension fee, on
each June 1, Borrower shall pay to Bank a servicing fee in the amount of Forty
Thousand and NO/100 Dollars ($40,000.00) for Bank's services in connection with
administering the Loan participation with the Participants.  The servicing fee
shall belong solely to Bank and the Participants shall have no interest
therein.  Borrower agrees that the commitment fees and servicing fee are fair
and reasonable considering the condition of the money market, the
creditworthiness of Borrower, the interest rate to be paid, and the nature of
the security for the Loan.
 
2.5 Borrowings under, Prepayments or Termination of the Revolving Credit
Loan.  Borrower may, at its option, from time to time, subject to the terms and
conditions of this Loan Agreement, without penalty, borrow, repay and reborrow
amounts under the Note, and
 
18

--------------------------------------------------------------------------------


principal payments received shall be applied by Bank to the Note all in such
order and amounts as Bank deems appropriate in its sole discretion.
 
By notice to Bank in writing, Borrower shall be entitled to terminate Bank's
commitment to make further advances on the Revolving Credit Loan; and provided
that the Revolving Credit Loan and all interest and all other obligations of
Borrower to Bank arising hereunder shall have been paid in full, Bank shall
thereupon at Borrower's request release its security interest in all of
Borrower's Property securing the Revolving Credit Loan.
 
2.6 Substitution of Collateral.  Upon Bank's prior written approval, Borrower
may substitute collateral originally provided for the Revolving Credit Loan for
collateral of equal or greater value but such substituted collateral must be
acceptable to Bank and the acceptance thereof is solely within the discretion of
Bank.
 
2.7 Intentionally Deleted.
 
2.8 Secondary Financing by Parent  Parent was formerly the general partner of
Borrower.  It is also a real estate investment trust.  In the event Parent does
any additional offering of its securities, if required by Bank, it will apply no
less than 75% net of expenses of the monies received from such offering for the
benefit of Borrower and will not use that percentage of funds so received to
capitalize or otherwise fund any other new partnerships or entities that are not
affiliates of Borrower.
 
2.9 Issuance of Letters of Credit.  To the extent that letters of credit are
requested by Borrower to be issued in connection with the Loan, Borrower agrees
to execute and deliver to Bank any documents reasonably requested by Bank
related to the issuance of the letters of credit, including but not limited to
Bank’s standard form of reimbursement agreement.  The letters of credit shall
not have an expiry date beyond the maturity date of the Note.  Subject to
compliance with the other terms and provisions of this Loan Agreement, up to
Twenty Million Dollars ($20,000,000.00) of the Loan may be used for issuance of
letters of credit for any purpose acceptable to Bank.  While the face amount of
the letters of credit shall be counted against availability under the Loan as
described in Section 2.1, such amounts shall only be deemed actual Loan advances
when the letter of credit is drawn upon.
 
SECTION 3: REQUIRED PAYMENTS, PLACE OF PAYMENT, ETC.
 
3.1 Required Repayments.  In the event that the outstanding aggregate principal
balance of the Revolving Credit Loan including outstanding letters of credit,
shall at any time exceed the Borrowing Base, upon discovery of the existence of
such excess borrowings, Borrower shall, within ninety (90) days from the date of
such discovery, make a principal payment which will reduce the outstanding
principal balance of the Revolving Credit Loan to an amount which does not
exceed the Borrowing Base and/or at Borrower's option provide Bank with
additional collateral for the Revolving Credit Loan of a value and type
reasonably satisfactory to Bank which additional collateral shall be at a
minimum sufficient to secure the then outstanding balance of the Loan (after
credit for any principal reduction payment received from Borrower, if any), and
if Borrower intends to request additional advances under the Loan, the
additional collateral shall include collateral, deemed sufficient in Bank's
discretion, to secure
 
19

--------------------------------------------------------------------------------


the One Hundred Five Million Dollars ($105,000,000.00) credit line limitation,
thereafter permitting Borrower to obtain additional advances in the manner and
to the extent provided under the terms of this Loan Agreement.
 
In addition and during such ninety (90) day period or until the principal
payment or satisfactory collateral is received, whichever is less, Borrower will
not make any additional requests for advances under the Revolving Credit
Loan.  Once calculated, the Borrowing Base shall remain effective until the next
Borrowing Base calculation date as provided in Section 1 of this Loan Agreement.
 
3.2 Place of Payments.  All payments of principal and interest on the Revolving
Credit Loan and all payments of fees required hereunder shall be made to Bank,
at its address listed in Section 9.2 of this Loan Agreement in immediately
available funds.
 
3.3 Payment on Non-Business Days.  Whenever any payment of principal, interest
or fees to be made on the indebtednesses evidenced by the Note shall fall due on
a Saturday, Sunday or public holiday under the laws of the State of Tennessee,
such payment shall be made on the next succeeding Business Day.
 
SECTION 4: CONDITIONS OF LENDING
 
4.1 Conditions Precedent to Closing and Funding Initial Advance.  The obligation
of Bank to fund the initial Revolving Credit Loan Advance after the date of this
Loan Agreement is subject to the condition precedent that Bank shall have
received, on or before the Closing Date, all of the following in form and
substance satisfactory to Bank:
 
(a) This Loan Agreement.
 
(b) The Note.
 
(c) The CBL Mortgage, together with a title commitment from a title insurance
company acceptable to Bank, providing for the issuance of a mortgagee's loan
policy insuring the lien of the CBL Mortgage, in form, substance and amount
satisfactory to Bank, containing no exceptions which are unacceptable to Bank,
and containing such endorsements as Bank may require.
 
(d) Current financial statements of Borrower in form satisfactory to Bank.
 
(e) Copies of the limited partnership agreements, certificates of limited
partnership, charters, bylaws, articles of organization and operating agreements
for all Loan Parties and Related Entities (which Bank acknowledges it has
previously received), and all amendments thereto, and current certificates of
existence and certificates of authority for all Loan Parties and Related
Entities.
 
(f) Copies of corporate resolutions of Borrower's general partner, and all Loan
Parties and Related Entities.
 
20

--------------------------------------------------------------------------------


(g) The opinion of counsel for all Loan Parties and Related Entities, that the
transactions herein contemplated have been duly authorized by all requisite
corporate, partnership and/or limited liability company authority, that this
Loan Agreement and the other instruments and documents herein referred to have
been duly authorized, validly executed and are in full force and effect, and
pertaining to such other matters as Bank may require.
 
(h) A certificate from an insurance company, satisfactory to Bank, setting forth
the information concerning insurance which is required by Section 6.3 of this
Loan Agreement; or, if Bank shall so require, certified copies of the original
insurance policies evidencing such insurance, all of which Bank acknowledges it
has previously received.
 
(i) Environmental audits of the properties described in the CBL Mortgage, to the
extent they have not been previously provided to Bank.
 
(j) Surveys of the College Square, Walnut Square and Shoppes at Hamilton Place
property subject to the CBL Mortgage, indicating the location of all building
lines, easements (visible, reflected in the public records or otherwise) and any
existing improvements or encroachments, which surveys shall contain no set of
facts objectionable to Bank and shall be accompanied by Bank's usual survey
certificate.
 
(k) Copies of the appraisals of the real estate described in Exhibit "A"
attached hereto.
 
(l) The Guaranty Agreement of Parent guarantying the Loan (the "Guaranty
Agreements").
 
(m) All the items and information shown on the Checklist for Closing, a copy of
which is attached hereto and marked Exhibit "D".
 
4.2 Conditions Precedent to All Revolving Credit Loan Advances.  The obligation
of Bank to make Revolving Credit Advances pursuant hereto (including the initial
advance at the Closing Date) shall be subject to the following additional
conditions precedent:
 
(a) Borrower shall have furnished to Bank, a written request stating the amount
of Revolving Credit Advance requested together with the intended use of the
advance.
 
(b) Borrower and all Related Entities shall not be in default of any of the
terms and provisions hereof or of any instrument or document now or at any time
hereafter evidencing or securing all or any part of the Revolving Credit Loan
indebtednesses.
 
(c) Each of the Warranties and Representations of Borrower, as set out in
Section 5 hereof shall remain true and correct in all material respects as of
the date of such Loan advance.
 
(d) Each Guaranty Agreement shall be and remain in full force and effect.
 
(e) Within ninety (90) days after each January 1 and within forty-five (45) days
after each July 1, April 1 and October 1, Borrower shall furnish to Bank a
Non-Default Certificate executed by a duly authorized officer of Borrower, in
the form of Exhibit "E" attached hereto.
 
21

--------------------------------------------------------------------------------


(f) If required by Bank, Borrower shall have furnished to Bank an updated and
current title report with respect to the property or properties covered by any
CBL Mortgage held by Bank.  If any lien shall have been placed on the property
subsequent to the date of this Loan Agreement or the applicable CBL Mortgage,
other than liens in favor of Bank, no additional advances shall be made.
 
SECTION 5: REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants that:
 
5.1 Partnership/Limited Liability Company Status.  Borrower is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware; it has the power and authority to own its properties
and assets and is duly qualified to carry on its business in every jurisdiction
wherein such qualification is necessary.  The Lakes Mall, LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Michigan; it has the authority to own its properties
and assets and is duly qualified to carry on its business in every jurisdiction
wherein such qualification is necessary.  CBL Morristown, Ltd. is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Tennessee; it has the authority to own its properties and assets
and is duly qualified to carry on its business in every jurisdiction wherein
such qualification is necessary.  The Lakes Mall, LLC is a wholly owned
subsidiary of Borrower.  Walnut Square Associate Limited Partnership is a wholly
owned subsidiary of Borrower.  CBL Morristown, Ltd. is a wholly owned subsidiary
of Borrower.  Citadel Mall DSG, LLC is a wholly owned subsidiary of
Borrower.  Laredo/MDN II Limited Partnership is a wholly owned subsidiary of
MDN/Laredo GP II, LLC which is a wholly owned subsidiary of Borrower.  The
Shoppes at Hamilton Place, LLC is a wholly owned subsidiary of Jarnigan Road
Limited Partnership which is a 91% owned subsidiary of Borrower.
 
5.2 Power and Authority.  The execution, delivery and performance of the Loan
Agreement, the Note, the CBL Mortgage, and the other loan and collateral
documents executed pursuant hereto by Borrower and all Related Entities have
been duly authorized by all requisite action and, to the best of Borrower's
knowledge, will not violate any provision of law, any order of any court or
other agency of government, the limited partnership agreements, charter, bylaws
or limited liability company agreements of Borrower, or any Related Entity, any
provision of any indenture, agreement or other instrument to which Borrower, or
any Related Entity is a party, or by which Borrower's, and all Related Entities'
respective properties or assets are bound, or be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of Borrower, or any Related
Entities, except for liens and other encumbrances provided for and securing the
indebtedness covered by this Loan Agreement.
 
5.3 Financial Condition.
 
(a) (i) Parent and Borrower's consolidated balance sheets for the fiscal year
ended as of December 31, 2009, and the related consolidated statements of
operations and Consolidated statements of cash flows for the year then ended
filed with the SEC in the Forms 10-Q and 10-K
 
22

--------------------------------------------------------------------------------


(or their equivalents), and (ii) the unaudited interim consolidated balance
sheet of Borrower for March 31, 2010, and the related consolidated statements of
operations and consolidated statements of cash flows for the period then ended,
a copy of each of which has been furnished to Bank, together with any
explanatory notes therein referred to and attached thereto, are correct and
complete and fairly present the financial condition of Parent and Borrower as at
the date of said balance sheets and the results of its operations for said
periods and as of the date of closing of this Loan Agreement and related
transactions, respectively.  All such financial statements have been prepared in
accordance with GAAP applied on a consistent basis maintained through the period
involved.
 
(b) Since March 31, 2010, there has been no substantial adverse change in the
business, properties, condition (financial or otherwise), or results of
operations of Borrower.
 
(c) (i) The audited balance sheet of Parent for the fiscal year ended on
December 31, 2009, the unaudited balance sheet of Parent for the period ended
December 31, 2009, and the related statements of operations and of cash flows
for the year ended 2009 and the period ended December 31, 2009, a copy of which
has been furnished to Bank, together with any explanatory notes therein referred
to and attached thereto, are correct and complete and fairly present the
financial condition of Parent as at the date of said balance sheets and the
results of its operations for said periods and as of the date of closing of this
Loan Agreement and related transactions, respectively.  All such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis maintained through the period involved.
 
(d) Since December 31, 2009, there has been no substantial adverse change in the
business, properties, condition (financial or otherwise), or results of
operations of Parent.
 
(e) The warranties and representations made in this Section 5.3 are and were
made as of the date of this Loan Agreement and any violation thereof shall be
determined as of that date.
 
5.4 Title to Assets.  Borrower and all Related Entities have good and marketable
title to all its properties and assets reflected on the most recent balance
sheet furnished to Bank subject to the Permitted Encumbrances with respect to
the properties described in the CBL Mortgages and subject to all encumbrances,
whether of record or not, with respect to all other properties.
 
5.5 Litigation.  There is no action, suit or proceeding at law or in equity or
by or before any governmental instrumentality or other agency now pending, or,
to the knowledge of Borrower threatened against or affecting Borrower or any
Related Entity, or any properties or rights of Borrower or any Related Entities,
which, if adversely determined, would materially adversely affect the financial
or any other condition of Borrower or any Related Entity except as set forth in
Exhibit "F" attached hereto.  With respect to the materialmens’ lien litigation
involving The Lakes Mall, Borrower agrees at Bank’s request, Borrower will cause
the materialmens' lien to be bonded off promptly and to the satisfaction of
Bank.
 
5.6 Taxes.  Borrower has filed or caused to be filed all federal, state or local
tax returns which are required to be filed, and has paid all taxes as shown on
said returns or on any
 
23

--------------------------------------------------------------------------------


assessment received by it, to the extent that such taxes have become due, except
as otherwise permitted by the provisions hereof.
 
5.7 Contracts or Restrictions. In Borrower's opinion, Borrower and the Related
Entities are not a party to any agreement or instrument or subject to any
partnership agreement or limited liability company or corporate restrictions
adversely affecting its business, properties or assets, operations or condition
(financial or otherwise) other than this Loan Agreement, other bank loan or
property partnership agreements that contain certain restrictive covenants or
other agreements entered into in the ordinary course of business.
 
5.8 No Default.  No Event of Default (as defined herein) has occurred and not
been waived under any agreement or instrument to which it is a party beyond the
expiration of any applicable notice and cure period, which default if not cured
would materially and substantially affect the financial condition, property or
operations of Borrower or any Related Entity.  For the purposes of this
Paragraph 5.8, monetary defaults specifically excepted under the provisions of
Paragraph 8.2 (which excludes non-recourse debt) below shall not be deemed
material defaults.
 
5.9 Patents and Trademarks.  Borrower and all Related Entities possess all
necessary patents, trademarks, trade names, copyrights, and licenses necessary
to the conduct of its businesses.
 
5.10 ERISA.  To the best of Borrower's knowledge and belief, Borrower and all
Related Entities are in compliance with all applicable provisions of the
Employees Retirement Income Security Act of 1974 ("ERISA") and all other laws,
state or federal, applicable to any employees' retirement plan maintained or
established by it.
 
5.11 Hazardous Substances.  To the best knowledge of Borrower, no Hazardous
Substances are unlawfully located on or have been unlawfully stored, processed
or disposed of on or unlawfully released or discharged (including ground water
contamination) from any property owned by Borrower and/or any Related Entity
which is encumbered by the CBL Mortgage and no above or underground storage
tanks exist unlawfully on such property.  No private or governmental lien or
judicial or administrative notice or action related to Hazardous Substances or
other environmental matters has been filed against any property which, if
adversely determined, would materially adversely affect the business, operations
or the financial condition of Borrower and/or any Related Entity except as set
forth in Exhibit "F" attached hereto.
 
5.12 Ownership of Borrower.  As of the date hereof, CBL Holdings I owns an
approximate 1.06% general partner interest in Borrower and CBL Holdings II owns
a 71.59% limited partner interest in Borrower.  Borrower has no other general
partners.  As of the date hereof, Parent does not own a direct interest in
Borrower; however, it owns 100% of the stock of  CBL Holdings I and CBL Holdings
II.  As of the date hereof, CBL & Associates, Inc., and officers and key
employees of Borrower’s Affiliates own an approximate 9.81% limited partner
interest in Borrower.  As of the date hereof, CBL & Associates Management, Inc.
owns no interest in Borrower.  As of the date hereof, Richard E. Jacobs Group,
Inc. owns an approximate 12.06% limited partner interest in Borrower and other
investors own an approximate 5.48% limited partner interest in Borrower.  As of
the date hereof Borrower and its Affiliates own 100%
 
24

--------------------------------------------------------------------------------


of the partnership interests in Walnut Square Associates Limited Partnership,
Laredo/MDN II Limited Partnership and CBL Morristown, Ltd.; and 100% of the
limited liability company interests of The Lakes Mall and Citadel Mall DSG,
LLC.  As of the date hereof, Jarnigan Road Limited Partnership is owned 91% by
Borrower, 1% by Development Options, Inc. and 8% by Lewis H. Conner, Jr.  As of
the date hereof, Jarnigan Road Limited Partnership owns 100% of the limited
liability company interests of The Shoppes at Hamilton Place, LLC.
 
5.13 Intentionally Deleted.
 
5.14 Outstanding Balance on Note.  The outstanding unpaid principal balance of
the Note as of July 22, 2010 is $54,000,000.00 and the undisbursed amount of the
Note as of July 22, 2010 is $51,000,000.00 and no defenses or offsets exist
against the holder of the Note or otherwise.
 
5.15 Intentionally Deleted.
 
5.16 Anti-Terrorism.  Neither Parent, Borrower nor any of their Subsidiaries nor
any Related Entity is or has been designated, or is owned or controlled by, a
“suspected terrorist” as defined in Executive Order 13224, which prohibits
transactions with terrorists and terrorist organizations.
 
SECTION 6: AFFIRMATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that from the date hereof and until payment in
full of the principal of and interest on indebtednesses evidenced by the Note,
unless Bank shall otherwise consent in writing, such consent to be at the
discretion of Bank and Borrower will and will cause all Related Entities to:
 
6.1 Business and Existence.  Perform all things necessary to preserve and keep
in full force and effect its respective existence, rights and franchises, comply
with all laws applicable to it and continue to conduct and operate its business
in a sound and prudent manner.
 
6.2 Maintain Property.  Maintain, preserve, and protect all leases, franchises,
and trade names and preserve all of its properties used or useful in the conduct
of its business in a sound and prudent manner, keep the same in good repair,
working order and condition, ordinary wear and tear excepted, and from time to
time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly conducted at all times.
 
6.3 Insurance.
 
(a)   With respect to all of the Property which serves as collateral for the
Loan, at all times maintain in some company or companies (having a Best's rating
of A-:XI or better) approved by Bank:
 
(i)   Comprehensive public liability insurance covering claims for bodily
injury, death, and property damage, with minimum limits satisfactory to Bank,
but in any
 
 
25

--------------------------------------------------------------------------------


event not less than those amounts customarily maintained by companies in the
same or substantially similar business;
 
 (ii)   Business interruption insurance and/or loss of rents insurance in a
minimum amount specified by Bank, with loss payable clause in favor of Bank;
 
 (iii)   Hazard insurance insuring all the Property which serves as collateral
for the Loan against loss by fire (with extended coverage) and against such
other hazards and perils (including but not limited to loss by windstorm, hail,
explosion, riot, aircraft, smoke, vandalism, malicious mischief and vehicle
damage) as Bank, in its sole discretion, shall from time to time require, all
such insurance to be issued in such form, with such deductible provision, and
for such amount as shall be satisfactory to Bank, with loss payable clause in
favor of Bank.  Bank is hereby authorized and empowered, at its option, to
adjust or compromise any loss under any such insurance policies and to collect
and receive the proceeds from any such policy or policies as provided in the CBL
Mortgage; and
 
 (iv)   Such other insurance as Bank may, from time to time, reasonably require
by notice in writing to Borrower.
 
(b)   All required insurance policies shall provide for not less than thirty
(30) days' prior written notice to Bank of any cancellation, termination, or
material amendment thereto; and in all such liability insurance policies, Bank
shall be named as an additional insured.  Each such policy shall, in addition,
provide that there shall be no recourse against Bank for payment of premiums or
other amounts with respect thereto.  Hazard insurance policies shall contain the
agreement of the insurer that any loss thereunder shall be payable to Bank
notwithstanding any action, inaction or breach of representation or warranty by
Borrower or any Related Entity.  Borrower will deliver to Bank original or
duplicate policies of such insurance, or satisfactory certificates of insurance,
and, as often as Bank may reasonably request, a report of a reputable insurance
broker with respect to such insurance.  Any insurance proceeds received by Bank
shall be applied upon the indebtednesses, liabilities, and obligations of
Borrower to Bank (whether matured or unmatured) or, at Bank's option, released
to Borrower.
 
6.4 Obligations, Taxes and Liens.  Pay all of its indebtednesses and obligations
in accordance with normal terms and practices of its business and pay and
discharge or cause to be paid and discharged all taxes, assessments, and
governmental charges or levies imposed upon it or upon any of its income and
profits, or upon any of its properties, real, personal or mixed, or upon any
part thereof, before the same shall become in default, as well as all lawful
claims for labor, materials, and supplies which otherwise, if unpaid, might
become a lien or charge upon such properties or any part thereof; provided,
however, that Borrower and Related Entities shall not be required to pay and
discharge or to cause to be paid and discharged any such indebtedness,
obligation, tax, assessment, trade payable, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings
satisfactory to Bank, and Bank shall be furnished, if Bank shall so request,
bond or other security protecting it against loss in the event that such contest
should be adversely determined.  In addition, Borrower shall immediately pay,
upon the request of Bank, all mortgage and/or intangible taxes and/or penalties
payable to government officials with respect to any CBL Mortgage and/or the Note
or, if Bank
 
26

--------------------------------------------------------------------------------


has elected to pay same, Borrower shall immediately reimburse Bank therefor upon
the request of Bank; provided, however Borrower shall not be required to pay so
long as Borrower or any Related Entity is contesting the tax and/or penalties in
good faith and through continuous and appropriate proceedings but Borrower shall
be required to reimburse to the extent Bank has made any payment.
 
6.5 Financial Reports and Other Data.  Furnish to Bank as soon as available: (a)
and in any event within ninety (90) days after the end of each fiscal year of
Borrower, an unqualified audit as of the close of such fiscal year of Borrower,
including a consolidated balance sheet and consolidated statements of operations
and consolidated statements of cash flows together with the unqualified audit
report and opinion of Deloitte & Touche, LP, Certified Public Accountant, or
other independent Certified Public Accountant which is widely recognized and of
good national repute or which is otherwise acceptable to Bank, showing the
financial condition of Borrower at the close of such year and the results of
operations during such year; and, (b) within forty-five (45) days after the end
of each fiscal quarter, (i) Parent’s consolidated balance sheet, consolidated
statement of income and retained earnings and consolidated statements of
changes, each prepared in accordance with GAAP, not audited but certified by the
Chief Executive Officer or the Chief Financial Officer or Controller or a Senior
Vice President or Vice President of Accounting of Parent, such balance sheets to
be as of the end of such quarter and such consolidated statements to be for the
period from the beginning of said year to the end of such quarter, in each case
subject only to audit and year-end adjustment and the preparation of required
footnotes, provided however, if Parent files a Form 10-Q (or its) with the SEC
then the financial statements described above shall be provided to Bank with
five (5) days of that filing; (ii) a Non-Default Certificate in the form
prescribed on Exhibit "E" attached hereto and made a part hereof; and (iii) a
Borrowing Base Certificate; and, (c) within forty-five (45) days after the end
of each fiscal quarter, rent rolls and operating statements related to the
properties described in the CBL Mortgage; (d) simultaneously with the inclusion
of Net Operating Income (loss) from Newly Acquired Property in any financial
calculation provided for in this Loan Agreement, certification, in a form
acceptable to Bank, of the purchase price for such Newly Acquired Property and a
current rent roll and a current income and expense statement, similar to those
described above, not audited but certified by the Chief Financial Officer or
Controller of Borrower and Parent, as the case may be, such rent roll and
statement of income and expense to be for the twelve (12) month period, if
available, used in any such calculation and/or to also be for the period from
the beginning of said year to the end of such quarter, as the case may be; (e)
and in any event within one hundred twenty (120) days after the end of each
fiscal year of Parent, an unqualified audit as of the close of such fiscal year
of Parent, including a consolidated balance sheet and consolidated statements of
operations and consolidated statements of cash flows together with the
unqualified audit report and opinion of Deloitte & Touche, LP, Certified Public
Accountant, or other independent Certified Public Accountant which is widely
recognized and of good national repute or which is otherwise acceptable to Bank,
showing the financial condition of Parent at the close of such year and the
results of operations during such year provided however, if Parent files a Form
10-K (or its equivalent) with the SEC then such financial statements shall be
provided to Bank within five (5) days of that filing; (f) , if requested by Bank
and on an annual basis, Borrower’s cash flow budgets for the following four (4)
fiscal quarters; and (g) such other financial information as Bank may reasonably
require.
 
27

--------------------------------------------------------------------------------


6.6 Additional Information.  Furnish such other information regarding the
operations, business affairs and financial condition of Borrower and all Related
Entities as Bank may reasonably request, including but not limited to written
confirmation of requests for loan advances, true and exact copies of its books
of account and tax returns, and all information furnished to the owners of its
partnership interests, or any governmental authority, and permit the copying of
the same, and Bank agrees that such information shall be maintained in strict
confidence unless it is publicly available and except that it may be disclosed
to any participants in the Loan and their counsel and Bank's counsel.  Provided,
however, Borrower shall not be required to divulge the terms of other financing
arrangements with other lending institutions if and to the extent Borrower is
prohibited by contractual agreement with such lending institutions from
disclosing such information with the exception that Borrower shall promptly
notify Bank in writing of all defaults, if any, which exist beyond any
applicable cure periods and the nature thereof, which occur in connection with
such financing arrangements and which defaults or defaults would constitute an
Event of Default hereunder.  Borrower shall not enter into any such contractual
arrangement whereby Borrower is prohibited from disclosing such financial
arrangements, without providing Bank with written notice of the nature of such
prohibitions.  In addition, Borrower shall not enter into any such arrangement
while any Event of Default hereunder exists beyond any applicable cure periods.
 
6.7 Right of Inspection.  Permit any person designated by Bank, at Bank's
expense, to visit and inspect any of the properties, books and financial reports
of Borrower and all Related Entities and to discuss its affairs, finances and
accounts with its principal officers, at all such reasonable times and as often
as a Bank may reasonably request provided that such inspection shall not
unreasonably interfere with the operation and conduct of Borrower's or any
Related Entity's properties and business affairs and provided further that such
person shall disclose such information only to Bank, Bank's appraisers and
examiners as required by banking laws, rules and regulations.
 
6.8 Environmental Laws.  Maintain at all times all property described in the CBL
Mortgage in compliance with all applicable Environmental Laws, and immediately
notify Bank of any notice, action, lien or other similar action alleging either
the location of any Hazardous Substances or the violation of any Environmental
Laws with respect to any of such properties.
 
6.9 Notice of Adverse Change in Assets.  At the time of Borrower's and/or Lake
Mall's first knowledge or notice, immediately notify Bank of any information
that may adversely affect in any material manner the properties of Borrower
and/or any Related Entity which are subject to any CBL Mortgage.
 
6.10 Appraisals.  Upon Bank's request, but no more frequently than once per
every twelve (12) month period, allow appraisers employed by Bank to make
updated reappraisals of the property or properties described in the CBL
Mortgage, at Borrower's expense.
 
6.11 Intentionally Deleted.
 
6.12 Notice of Event of Default.  As soon as practicable, and in any event
within two (2) Business Days after a Senior Officer of Borrower or any
Subsidiary becomes aware of the existence of any condition or event which
constitutes a default or Event of Default, Borrower
 
28

--------------------------------------------------------------------------------


shall provide telephonic notice to Bank specifying the nature and period of
existence thereof, and, no more than two (2) Business Days after such telephonic
notice, written notice again specifying the nature and period of existence
thereof and specifying what action Borrower is taking or proposes to take with
respect thereto.
 
6.13 REIT.  Parent shall at all times maintain its status as a "real estate
investment trust" under the Internal Revenue Code and shall at all times remain
a New York Stock Exchange-listed or AMEX–listed company.
 
6.14 Ownership.  Charles B. Lebovitz, John N. Foy, Ben Landress, Stephen D.
Lebovitz and Michael Lebovitz (or members of their immediate family, or any or
trust formed for their benefit, or a corporation in which they own the majority
of the voting stock) shall own directly or indirectly at least a combined ten
percent (10%) of the voting stock of Parent and operating units of Borrower,
except and only to the extent diluted by additional equity offerings or similar
transactions.
 
SECTION 7: NEGATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that at all times from and after the Closing Date,
unless Bank shall otherwise consent in writing, such consent to be at the
discretion of Bank, Borrower will not, and will not allow any Subsidiary or
Related Entity, to either directly or indirectly:
 
7.1 Minimum Tangible Net Worth.   Permit Tangible Net Worth at any time to be
less than (i) $2,300,000,000.00 plus (ii) 50% of the Net Proceeds of all Equity
Issuances effected at any time after the Agreement Date by Parent, Borrower or
any Subsidiaries to any Person other than Parent or any of its
Subsidiaries.  This shall be measured quarterly.
 
7.2 Ratio of Total Liabilities to Gross Asset Value.  Permit the ratio of
(i) Total Liabilities of Parent, Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Gross Asset Value of Parent, Borrower and any
Subsidiaries determined on a consolidated basis, to exceed 0.650 to 1.00 at any
time.  This shall be measured quarterly.
 
7.3 Ratio of EBITDA to Interest Expense.  Permit the ratio of (i) EBITDA of
Parent, Borrower and the Subsidiaries determined on a consolidated basis for the
four (4) fiscal quarters most recently ending to (ii) Interest Expense of Parent
and its Subsidiaries determined on a consolidated basis for such period, to be
less than 1.750 to 1.00.  This shall be measured quarterly.
 
7.4 Ratio of EBITDA to Debt Service.  Permit the ratio of (i) EBITDA of Parent,
Borrower and the Subsidiaries determined on a consolidated basis [for the four
(4) fiscal quarters most recently ending prior to the calculation] to (ii) Debt
Service of Parent, Borrower and the Subsidiaries determined on a consolidated
basis for such period, to be less than 1.550 to 1.00.  This shall be measured
quarterly.
 
7.5 Indebtedness.  Incur, create, assume or permit to exist any indebtedness or
liability, secured by any of the properties described in the CBL Mortgage,
except, with respect to Borrower only, for indebtedness, which is subordinate in
all respects to the indebtedness
 
29

--------------------------------------------------------------------------------


evidenced by the Note which indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000.00) in the aggregate per property and is used for renovation,
repair or improvement of the property or properties described in the CBL
Mortgage.
 
7.6 Mortgages, Liens, Etc.  Create, assume or suffer to exist any mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of the
properties subject to the CBL Mortgage except:
 
(a) Liens in favor of Bank securing payment of the Note;
 
(b) Existing liens securing indebtednesses permitted under Section 7.5 above;
 
(c) Permitted Encumbrances (as defined at Section 1); and
 
(d) Liens securing indebtedness permitted under Section 7.5 above.
 
7.7 Sale of Assets.  Sell, lease, convert, transfer or dispose of all or a
substantial part of its assets for less than book value or for less than fair
market value, or, sell, lease, convert, transfer or dispose of all or a
substantial part of its assets, without Bank's prior written consent, if GAAP
book value or fair market value exceeds 20% of the GAAP book value of all of its
assets at that time.  In other words, Borrower may sell its assets without
Bank's consent so long as such sale is not more than 20% of the book value of
all of its assets and only so long as such sale does not cause Borrower to be in
violation of any covenant in this Loan Agreement.
 
7.8 Consolidation or Merger; Acquisition of Assets. Enter into any transaction
of merger or consolidation, acquire any other business or corporation, or
acquire all or substantially all of the property or assets of any other Person
in excess of $500,000,000.00 unless: (a) Borrower and/or its general partner
shall be the surviving entities or the transaction or acquisition is permitted
by and effected in accordance with the provisions of Section 7.12(b); and (b)
unless (i) no Event of Default exists; and (ii) Borrower has delivered to Bank
at least thirty (30) days the Agent 30 days prior to such acquisition all
information related to the acquisition requested by Bank at least thirty (30)
days and a compliance certificate, calculated on a pro forma basis, evidencing
continued compliance with the financial covenants contained in this Loan
Agreement after accounting for the proposed acquisition.
 
7.9 Partnership Distributions and Other Restricted Payments.  If an Event of
Default exists or would exist following the making of a Restricted Payment,
Parent, Borrower and any Related Entity will not declare or make, or permit any
other Subsidiary to declare or make, any Restricted Payment except that (i)
Parent may declare or make cash distributions to its shareholders during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for Parent to maintain its status as a REIT, to remain in compliance with this
Loan Agreement and Section 8.10 of the Credit Agreement; and (ii) Parent may
cause Borrower (directly or indirectly through any intermediate Subsidiaries) to
make cash distributions to Parent and to other limited partners of Borrower, and
Parent may cause other Subsidiaries of Parent to make cash distributions to
Parent and to other holders of Equity Interests in such Subsidiaries, in each
case (x) in an aggregate amount not to exceed the amount of cash distributions
that Parent is permitted to declare or distribute under the immediately
preceding clause (i) and (y) on a pro rata
 
30

--------------------------------------------------------------------------------


basis, such that the aggregate amount distributed to Parent does not exceed the
amount that Parent is permitted to declare or distribute under the immediately
preceding clause (i).  Notwithstanding the foregoing, if a Default or Event of
Default specified in this Loan Agreement or in Section 11.1(a) of the Credit
Agreement resulting from Borrower’s failure to pay when due the principal of, or
interest on, any of the Advances or any Fees (as such terms are defined in the
Credit Agreement), or Section 11.1(e) or (f) of the Credit Agreement, shall have
occurred and be continuing, or if as a result of the occurrence of any other
Event of Default under this Loan Agreement or the Credit Agreement, the
Indebtedness or Obligations (as such term is defined in the Credit Agreement),
have been accelerated pursuant to this Loan Agreement or Section 11 .2.(a) of
the Credit Agreement, Parent and Borrower shall not, and shall not permit any
other Subsidiary to, make any Restricted Payments whatsoever.
 
7.10 Loans to Officers and Employees.  Permit or allow loans to officers and
employees of Borrower or any Related Entity or holders of partnership interests
in Borrower to exceed $500,000.00 in any one instance or $2,000,000.00 in the
aggregate, provided that nothing in the foregoing shall be deemed to limit loans
made in the ordinary course of business to CBL & Associates Management, Inc.
 
7.11 Limitations on Actions Against Bank and Participants.  Take any action
against:
 
(a) Bank, if any Participant fails or refuses to fund pursuant to the terms of
the Participation Agreement to Bank for the benefit of Borrower, such
Participant's Proportionate Share of the amount Bank is obligated to advance
hereunder and such failure or refusal has not been caused by Bank's breach of
this Loan Agreement or the Participation Agreement; or
 
(b) any Participant, if Bank fails or refuses to fund for the account of
Borrower any Participant's Proportionate Share of the amount Bank is obligated
to advance hereunder, to the extent such Participant's Proportionate Share has
been received by Bank; or
 
(c) any Participant, if such Participant fails or refuses to fund to Bank for
the benefit of Borrower, such Participant’s Proportionate Share of the amount
Bank is obligated to advance hereunder and such failure or refusal is not a
breach of the Participation Agreement; or
 
(d) any Participant, if Bank fails or refuses to fund for the account of
Borrower Bank's Proportionate Share.  Borrower's and Lake Mall's cause of action
under this Loan Agreement, if any, for failure to fund being directly against
the lender which fails or refuses to fund, and then only if such failure or
refusal to fund would constitute a breach of this Loan Agreement or, with
respect to the Participants, the Participation Agreement.
 
7.12 Investment Concentration/Permitted Investments.  Not make, nor permit
Parent or any of its Subsidiaries to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings (for
purposes of this Section 7.12 the value of the holdings described in items (a)
through (e) shall be calculated in accordance with GAAP) of Borrower and/or
Subsidiaries and/or Parent to exceed at any time ( to be measured quarterly)
either an aggregate thirty five percent (35%) of Gross Asset Values or the
specific Gross Asset Values noted below:
 
31

--------------------------------------------------------------------------------


(a) unimproved real estate [for purposes of this clause (a) unimproved real
estate shall not include (i) raw land subject to a ground lease under which
Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (ii) Properties under development; (iii) land subject to a binding
contract of sale under which Borrower or one of its Subsidiaries is the seller
and the buyer is not an Affiliate of Borrower and (iv) out-parcels held for
lease or sale at Properties which are either completed or where development has
commenced] shall not exceed ten percent (10%);
 
(b) developed real estate used primarily for non-retail purposes [other than the
real estate located at CBL Center, 2030 Hamilton Place Boulevard, Chattanooga,
Tennessee and the new office building located at 2034 Hamilton Place Boulevard,
Chattanooga, Tennessee] shall not exceed ten percent (10%);
 
(c) Investments (which shall be valued at book value determined in accordance
with GAAP) in Unconsolidated Affiliates of Borrower or Parent shall not exceed
twenty percent (20%);
 
(d) Investments [which shall be valued at the lower of cost or market value,
which shall also be limited to ten percent (10%)] in Persons that are neither
Subsidiaries nor Unconsolidated Affiliates of Borrower or Parent [excluding
publicly traded stock of a real estate company in which Borrower is acquiring a
controlling interest which shall be limited to ten percent (10%) with any excess
applied to the overall percentage limitation of this subsection (d)]; and
 
(e) Mortgages in favor of Borrower or Parent (other than (i) Mortgages securing
Indebtedness owed to Borrower or any Subsidiary on September 30, 2002, which
shall also be limited to ten percent (10%).
 
7.13 Limitation on Amendment to Organizational Documents.  Not change their
respective Articles of formation, bylaws, partnership agreements or other
organizational documents in any respect which would have a material adverse
effect (without the prior written consent of the Requisite Lenders) except as
required by law or applicable tax requirements.
 
7.14 Ratio of EBITDA to Total Indebtedness.  Permit the percentage of (i) EBITDA
of Parent, Borrower and the Subsidiaries determined on a consolidated basis for
the four (4) fiscal quarters most recently ending to (ii) total Indebtedness on
a consolidated basis for such period, to be less than eleven percent
(11%).  This shall be measured quarterly.
 


SECTION 8: EVENTS OF DEFAULT
 
An "Event of Default" shall exist if any of the following shall occur:
 
8.1 Payment of Principal, Interest to Bank.  Borrower defaults in the payment as
and when due of principal or interest on any Note or any fees due under this
Loan Agreement which default shall continue for more than ten (10) days
following mailing of notice from Bank to Borrower thereof; or Borrower defaults
in the payment when due of any other Recourse
 
32

--------------------------------------------------------------------------------


Indebtednesses, liabilities, or obligations to Bank beyond the expiration of any
applicable notice and cure period, whether now existing or hereafter created or
arising; direct or indirect, absolute or contingent provided however, there
shall be no notice requirement or cure periods if this Note has matured; or
 
8.2 Payment of Obligations to Others.  Borrower or any Related Entity defaults
in the payment as and when due of any other Recourse Indebtedness or obligation
for borrowed money owed to a lender other than Bank or to Bank unrelated to the
Loan, but only if the effect of such default causes the holder of any other
Recourse Indebtedness or obligation (after expiration of any applicable cure
period) to accelerate the maturity of such indebtedness or obligation prior to
the stated maturity date of such indebtedness or obligation; provided however,
Borrower and the Related Entity will not be considered in default hereunder if:
(a) the monetary payment default is less than One Million Dollars
($1,000,000.00) and is not a failure to pay a regular monthly, quarterly or
other periodic installment payment of principal and/or interest or interest
only, as the case may be, on the due date [subject to any applicable grace or
cure period and specifically excluding any regularly scheduled balloon payment
not paid in full within sixty (60) days of the actual due date of the balloon
payment unless the lender has issued a notice of default with respect to such
balloon payment] or (b) such default is being contested by Borrower or the
Related Entity in good faith through appropriate proceedings reasonably
acceptable to Bank; or
 
8.3 Payment of Obligations to Wells Fargo.  Borrower or any Related Entity
defaults in the payment as and when due of Indebtedness or obligation for
borrowed money owed to Wells Fargo and such default continues beyond and
applicable grace period; or
 
8.4 Performance of Obligations to Bank.  (a) Borrower or any Related Entity
defaults with respect to the performance of any non-monetary obligation incurred
in connection with the Loan and such default continues for more than thirty (30)
days following mailing of notice thereof from Bank to Borrower and/or the
Related Entity, as the case may be, or, and such default shall continue for a
period of thirty (30) calendar days after the earlier of (i) the date any Senior
Officer of Borrower has actual knowledge of such failure or (ii) the date notice
of such failure has been given to Borrower and/or the Related Entity, as the
case may be, by Bank; provided, however, that if such default is curable, in the
Bank’s reasonable opinion, but requires work to be performance, acts to be done
or conditions to be remedied which, by their nature, cannot be performed, done
or remedied, as the case may be, within such thirty (30) day period, no Event of
Default shall be deemed to have occurred if such Borrower and/or the Related
Entity, as the case may be, commences the same within such thirty (30) day
period and thereafter diligently and continuously  prosecutes the same to
completion, and the same is in fact completed, no later than the date ninety
(90) calendar days following the earlier of the date such Senior Officer has
actual knowledge of such failure or the date Bank gave notice of such failure to
Borrower and/or the Related Entity, as the case may be; or (b) Borrower and/or
the Related Entity, as the case may be, defaults with respect to the performance
of any other non-monetary obligation incurred in connection with any Recourse
Indebtedness for borrowed money owed to Bank in connection with the Loan and
such default continues for more than thirty (30) days following mailing of
notice thereof from Bank to Borrower and/or the Related Entity, as the case may
be, or, and such default shall continue for a period of thirty (30) calendar
days after the
 
33

--------------------------------------------------------------------------------


earlier of (i) the date any Senior Officer of Borrower has actual knowledge of
such failure or (ii) the date notice of such failure has been given to Borrower
and/or the Related Entity, as the case may be, by Bank; provided, however, that
if such default is curable, in the Bank’s reasonable opinion, but requires work
to be performance, acts to be done or conditions to be remedied which, by their
nature, cannot be performed, done or remedied, as the case may be, within such
thirty (30) day period, no Event of Default shall be deemed to have occurred if
such Borrower and/or the Related Entity, as the case may be, commences the same
within such thirty (30) day period and thereafter diligently and
continuously  prosecutes the same to completion, and the same is in fact
completed, no later than the date ninety (90) calendar days following the
earlier of the date such Senior Officer has actual knowledge of such failure or
the date Bank gave notice of such failure to Borrower and/or the Related Entity,
as the case may be; or (c) any Borrower or any Related Entity shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section; or
 
8.5 Performance of Obligations to Others.  An event of default occurs with
respect to the performance of non-monetary obligations incurred in connection
with any Recourse Indebtedness for borrowed money owed to a lender other than
Bank, provided the default has not been waived by such lender or the default has
not been cured within the applicable cure period; provided further however, if
such lender's declaration of default is being continuously and diligently
contested by Borrower and/or the Related Entity, as the case may be, in good
faith through appropriate proceedings reasonably acceptable to Bank, such
default shall not constitute a default hereunder; or
 
8.6 Representation or Warranty.  Any representation or warranty made by Borrower
herein, or in any report, certificate, financial statement or other writing
furnished in connection with or pursuant to this Loan Agreement shall prove to
be false, misleading or incomplete in any substantial material respect on the
date as of which made; or
 
8.7 Bankruptcy, Etc.  Borrower or CBL Holdings or Parent or any Related Entity
shall make a general assignment of assets for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver or any trustee for it or a substantial part of its assets,
or shall commence on its or their behalf any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or if
there shall have been filed any such petition or application, or any such
proceeding shall have been commenced against Borrower or CBL Holdings or Parent
or any Related Entity, in which an order for relief is entered against Borrower
or CBL Holdings or Parent which remains undismissed for a period of ninety (90)
days or more; or Borrower or CBL Holdings or Parent or any Related Entity by any
act or omission shall indicate its consent to, approval of or acquiescence in
any such petition, application or proceeding or order for relief or the
appointment of a custodian, receiver or any trustee for it or any substantial
part of any of its properties, or shall suffer any such custodianship,
receivership or trusteeship to continue undischarged for a period of ninety (90)
days or more; or
 
8.8 Concealment of Property, Etc.  Borrower, any Related Entity, or CBL Holdings
or Parent shall have concealed, removed, or permitted to be concealed or
removed, any part of its
 
34

--------------------------------------------------------------------------------


property, with intent to hinder, delay or defraud its or his creditors or any of
them, or made or suffered a transfer of any of its property which shall
constitute a fraudulent act under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or shall have suffered or permitted, while insolvent, any creditor to
obtain a lien upon any of its property through legal proceedings or distraint
which is not vacated within thirty (30) days from the date thereof; or
 
8.9 Management Change.  Active management of Borrower, CBL & Associates
Management, Inc. (the “Management Company”) and the Parent shall remain in
Charles B. Lebovitz; provided, however, upon his failure to remain in active
management such failure shall not be a default hereunder if either (i) at least
two (2) of the following remain active in the management: John N. Foy, Stephen
D. Lebovitz, Michael Lebovitz, Ben Landress, and Charles W. A. Willett, Jr.; or
(ii) within one hundred eighty (180) days Borrower, Management Company and
Parent present a management replacement satisfactory to Bank and all
participating lenders in the Loan; or
 
8.10 Change in Ownership.  Parent, its affiliates, officers and key employees,
and CBL Holdings shall have through any means reduced their aggregate
partnership interest in Borrower to less than fifteen percent (15%) of the
aggregate of such partnership interests; or
 
8.11 Loan Documents Terminated or Void.  This Loan Agreement, any Note, the
Guaranty, or any instrument securing any Note shall, at any time after their
respective execution and delivery and for any reason, cease to be in full force
and effect or shall be declared to be null and void; or Borrower and/or any
Related Entity shall deny it has any or further liability under this Loan
Agreement, the Note, the Guaranty, or under the CBL Mortgage; or
 
8.12 Covenants.  Borrower or any Related Entity defaults in the performance or
observance of any other covenant, agreement or undertaking on its part to be
performed or observed, contained herein, in the CBL Mortgage or in any other
instrument or document which now or hereafter evidences or secures all or any
part of the loan indebtedness which default shall continue for more than thirty
(30) days following the mailing of notice from Bank to Borrower and/or such
Related Entity, as the case may be; provided however, and notwithstanding
anything contained in this Loan Agreement, in the CBL Mortgage or in any other
instrument or document which now or hereafter evidences or secures all or any
part of the loan indebtedness, failure to comply with a financial covenant shall
not be an Event of Default unless such failure continues for ninety (90) days
after the earlier of (i) the date any Senior Officer of Borrower or any Related
Entity has actual knowledge of such failure; or (ii) the date notice of such
failure has been given to Borrower by Bank; or
 
8.13 Breach of Section 7 of this Loan Agreement.  Borrower shall fail to observe
or perform its obligations to Bank, and/or any Participant under Section 7 of
this Loan Agreement and such failure continues for ninety (90) calendar days
after the earlier of (i) the date any Senior Officer of Borrower has actual
knowledge of such failure or (ii) the date notice of such failure has been given
to Borrower by Bank; or
 
35

--------------------------------------------------------------------------------


8.14 Placement of Liens on Property.  Borrower or any Related Entity shall,
without the prior written consent of Bank and except as permitted by Section 7.5
and 7.6 hereof, create, place or permit to be created or placed, or through any
act or failure to act, acquiesce in the placing of, or allow to remain, any
mortgage, deed of trust, pledge, lien (statutory, constitutional or
contractual), or security interest, encumbrance or charge on, or conditional
sale or other title retention agreement, regardless of whether same are
expressly subordinate to the liens of the CBL Mortgage, with respect to the
property described in any CBL Mortgage; or
 
8.15 Other Indebtedness Default.  Borrower, any guarantor, or any significant
Subsidiary (significance to be determined by Bank in its sole but reasonable
discretion) during any twelve (12) month period defaults on any recourse or
guaranteed indebtedness in excess of Fifty Million and No/100 Dollars
($50,000,000.00) in the aggregate.
 
8.16 Remedy.  Upon the occurrence of any Event of Default, as specified herein,
Bank shall, at its option, be relieved of any obligation to make further
Revolving Credit Advances under this Loan Agreement; and Bank may at its option
charge interest on the outstanding indebtedness at the Default Rate; and Bank
may, at its option, thereupon declare the entire unpaid principal balances of
the Note, all interest accrued and unpaid thereon and all other amounts payable
under this Loan Agreement to be immediately due and payable for all purposes,
and may exercise all rights and remedies available to it under the CBL Mortgage,
any other instrument or document which secures any Note, or available at law or
in equity. All such rights and remedies are cumulative and nonexclusive, and may
be exercised by Bank concurrently or sequentially, in such order as Bank may
choose.
 
SECTION 9: MISCELLANEOUS
 
9.1 Amendments.  The provisions of this Loan Agreement, any Note, the CBL
Mortgage or any instrument or document executed pursuant hereto or securing the
indebtednesses may be amended or modified only by an instrument in writing
signed by the parties hereto and thereto.
 
9.2 Notices.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed, certified mail, return receipt requested, or
delivered, if to Borrower , to it at c/o CBL & Associates Properties, Inc., CBL
Center, Suite 500, 2030 Hamilton Place Boulevard, Chattanooga, Tennessee
37421-6000, Attention:  President, with a copy to Charles Willett, Jr.; if to
Bank, to it at 701 Market Street, Chattanooga, Tennessee 37402, Attention:
Gregory L. Cullum and to Construction Loan Management, 1214 Murfreesboro Road,
Suite 200, Franklin, Tennessee  37064, or as to any such person at such other
address as shall be designated by such person in a written notice to the other
parties hereto complying as to delivery with the terms of this Section 9.2.  All
such notices and other communications shall be effective (i) if mailed, when
received or three (3) Business Days after mailing, whichever is earlier; or (ii)
if delivered, upon delivery and receipt of an executed acknowledgment of receipt
by the party to whom delivery is made.  Notwithstanding the foregoing, Bank
shall not be required to send a copy of any notice or communication to Charles
Willett, Jr. but Bank will use good faith efforts to copy Charles Willett, Jr.
on any such notices or communications via regular mail, fax or email.
 
36

--------------------------------------------------------------------------------


9.3 No Waiver, Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of Bank, any right, power or privilege hereunder, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  Waiver of any
right, power, or privilege hereunder or under any instrument or document now or
hereafter securing the indebtedness evidenced hereby or under any guaranty at
any time given with respect thereto is a waiver only as to the specified
item.  The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.
 
9.4 Indemnification.  Borrower agrees to indemnify Bank from and against any and
all claims, losses and liabilities, including, without limitation, reasonable
attorneys' fees, growing out of or resulting from this Loan Agreement
(including, without limitation, enforcement of this Loan Agreement), except
claims, losses or liabilities resulting solely and directly from Bank's gross
negligence or willful misconduct or from Bank's violation of applicable banking
rules and regulations.  The indemnification provided for in this Section shall
survive the payment in full of the loan.  Borrower agrees to indemnify Bank and
the Participants and to hold Bank and the Participants harmless from any loss or
expense that such Bank or the Participants may sustain or incur as a consequence
of a default by Borrower in making any prepayment of or conversion from an
advance bearing interest at the LIBOR Rate after Borrower has given a notice
thereof in accordance with the provisions of this Loan Agreement.
 
9.5 Survival of Agreements.  All agreements, representations and warranties made
herein shall survive the delivery of the Note.  This Loan Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest therein.
 
9.6 Governing Law.  This Loan Agreement shall be governed and construed in
accordance with the laws of the State of Tennessee; except (a) that the
provisions hereof which relate to the payment of interest shall be governed by
(i) the laws of the United States or, (ii) the laws of the State of Tennessee,
whichever permits Bank to charge the higher rate, as more particularly set out
in the Note, and (b) to the extent that the Liens in favor of Bank, the
perfection thereof, and the rights and remedies of Bank with respect thereto,
shall, under mandatory provisions of law, be governed by the laws of a state
other than Tennessee.
 
9.7 Execution in Counterparts.  This Loan Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
instrument.
 
9.8 Terminology; Section Headings.  All personal pronouns used in this Loan
Agreement whether used in the masculine, feminine, or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa.  Section headings are for convenience only and neither limit nor amplify
the provisions of this Loan Agreement.
 
9.9 Enforceability of Agreement.  Should any one or more of the provisions of
this Loan Agreement be determined to be illegal or unenforceable, all other
provisions, nevertheless, shall remain effective and binding on the parties
hereto.
 
37

--------------------------------------------------------------------------------


9.10 Interest Limitations.
 
(a) The Loan and the Note evidencing the Loan, including any renewals or
extensions thereof, may provide for the payment of any interest rate (i)
permissible at the time the contract to make the Loan is executed, (ii)
permissible at the time the Loan is made or any advance thereunder is made, or
(iii) permissible at the time of any renewal or extension of the loan or any
Note.
 
(b) It is the intention of Bank and Borrower to comply strictly with applicable
usury laws; and, accordingly, in no event and upon no contingency shall Bank
ever be entitled to receive, collect, or apply as interest any interest, fees,
charges or other payments equivalent to interest, in excess of the maximum rate
which Bank may lawfully charge under applicable statutes and laws from time to
time in effect; and in the event that the holder of the Note ever receives,
collects, or applies as interest any such excess, such amount which, but for
this provision, would be excessive interest, shall be applied to the reduction
of the principal amount of the indebtedness thereby evidenced; and if the
principal amount of the indebtedness evidenced thereby, and all lawful interest
thereon, is paid in full, any remaining excess shall forthwith be paid to
Borrower or other party lawfully entitled thereto.  In determining whether or
not the interest paid or payable, under any specific contingency, exceeds the
highest rate which Bank may lawfully charge under applicable law from time to
time in effect, Borrower and Bank shall, to the maximum extent permitted under
applicable law, characterize any non-principal payment as a reasonable loan
charge, rather than as interest.  Any provision hereof, or of any other
agreement between Bank and Borrower, that operates to bind, obligate, or compel
Borrower to pay interest in excess of such maximum rate shall be construed to
require the payment of the maximum rate only.  The provisions of this paragraph
shall be given precedence over any other provision contained herein or in any
other agreement between Bank and Borrower that is in conflict with the
provisions of this paragraph.
 
The Note shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws, whether state or federal, from
time to time in effect, which permit the charging of a higher rate of interest,
shall govern and control; provided, always, however, that in no event and under
no circumstances shall Borrower be liable for the payment of interest in excess
of the maximum rate permitted by such applicable law, from time to time in
effect.
 
9.11 Non-Control.  In no event shall Bank's rights hereunder be deemed to
indicate that Bank is in control of the business, management or properties of
Borrower and/or any Related Entity or has power over the daily management
functions and operating decisions made by Borrower and/or any Related Entity.
 
9.12 Loan Review; Extensions of Termination Date; Continuing Security.
 
38

--------------------------------------------------------------------------------


(a) At least ninety (90) days prior to June 1, 2011, Borrower shall notify Bank
in writing whether it desires to extend the existing Termination Date of
Revolving Credit Loan for an additional twelve (12) months beyond the existing
Termination Date of Revolving Credit Loan.
 
(b) The specific Termination Date of Revolving Credit Loan mentioned in Article
One may be extended for an additional period of one (1) year.  On or before June
1, 2011, if the Loan remains unpaid, Bank shall review the performance of the
Loan.  If Bank deems performance of the Loan acceptable, it will renew the Loan
for one (1) year from the then existing Termination Date of Revolving Credit
Loan.  If Bank renews the Loan at anytime or from time to time prior to June 1,
2011, Bank, and Borrower agree the Loan shall be renewed with covenants as
contained in Sections 7 of this Loan Agreement and such other covenants, terms
and conditions as may be mutually agreed upon by Borrower and Bank.  If Bank
deems performance of the Loan not acceptable, Bank shall not be obligated to
extend the Termination Date of Revolving Credit Loan.  Assessment of performance
and the decision whether to extend the Termination Date of Revolving Credit Loan
(from June 1, 2012 to June 1, 2013) shall be solely within Bank's
discretion.  Bank will not deem the performance of the Loan acceptable unless
and until Borrower provides to Bank, among other things, updated title
commitments with respect to all properties covered by any CBL Mortgage, which
title commitments must be in form and substance acceptable to Bank and must
contain no exceptions unacceptable to Bank.  Bank shall notify Borrower of the
results of its review of the Loan no later than eleven (11) months prior to the
then effective Termination Date of the Revolving Credit Loan.  If Bank elects
not to renew the Loan, Bank shall not perform or cause to be performed, except
at Bank's expense unless an Event of Default has occurred, any inspections,
appraisals, surveys or similar items between:  (a) the date notice thereof is
given Borrower or the Termination Date of Revolving Credit Loan, whichever first
occurs, and (b) the date the Note is to be repaid as provided therein.   In the
event the Termination Date of Revolving Credit Loan is not extended, Borrower
may elect either to: (i) continue to use the Loan evidenced by the Note subject
to the terms and provisions of this Loan Agreement in which event the principal
balance due, together with all accrued interest, shall be payable in full at the
Termination Date of Revolving Credit Loan existing at the time Bank elects not
to extend the then existing Termination Date of Revolving Credit Loan; or (ii)
cap the Loan at its then existing outstanding principal balance and continue to
pay interest only monthly for a six (6) month period, such interest payments
being due and payable on the first (1st) day of each month thereafter, then at
the conclusion of the six (6) month period amortize the then outstanding
principal balance of the loan over an eighteen (18) month period with the
principal being due in equal quarterly installments on the first (1st) day of
each quarter thereafter with accrued interest being payable monthly on the first
(1st) day of the month, with all principal and accrued interest being due and
payable in full at the end of the eighteen (18) month period.  Anything
contained in the foregoing to the contrary notwithstanding, upon any such
extension, Borrower agrees to pay to Bank (in addition to the commitment fees it
has previously paid under this Loan Agreement) an extension fee of Two Hundred
Sixty Two Thousand Five Hundred and NO/100 Dollars ($262,500.00).
 
(c)  Upon the specific Termination Date of Revolving Credit Loan so fixed in
Article One, or in the event of the extension of this Loan Agreement to a
subsequent Termination Date of Revolving Credit Loan (when no effective
extension is in force), the Revolving Credit Loan
 
39

--------------------------------------------------------------------------------


and all other extensions of credit (unless sooner declared to be due and payable
by Bank pursuant to the provisions hereof), and subject to Borrower's election
as set forth in subparagraph (a) above, shall become due and payable for all
purposes.  Until all such indebtednesses, liabilities and obligations secured by
the CBL Mortgage are satisfied in full, such termination shall not affect the
security interest granted to Bank pursuant to the CBL Mortgage, nor the duties,
covenants, and obligations of Borrower therein and in this Loan Agreement; and
all of such duties, covenants and obligations shall remain in full force and
effect until the Revolving Credit Loan and all obligations under this Loan
Agreement have been fully paid and satisfied in all respects.


9.13 Fees and Expenses.  Borrower agrees to pay, or reimburse Bank for, the
reasonable actual third party out-of-pocket expenses, including counsel fees and
fees of any accountants, inspectors or other similar experts, as deemed
necessary by Bank, incurred by Bank in connection with the development,
preparation, execution, amendment, recording, (excluding the salary and expenses
of Bank's employees and Bank's normal and usual overhead expenses) or
enforcement of, or the preservation of any rights under this Loan Agreement, the
Note and any instrument or document now or hereafter securing the and Revolving
Credit Loan indebtednesses.
 
9.14 Time of Essence.  Time is of the essence of this Loan Agreement, the Note
and the other instruments and documents executed and delivered in connection
herewith.
 
9.15 Compromises, Releases, Etc.  Bank is hereby authorized from time to time,
without notice to anyone, to make any sales, pledges, surrenders, compromises,
settlements, releases, indulgences, alterations, substitutions, exchanges,
changes in, modifications, or other dispositions including, without limitation,
cancellations, of all or any part of the Loan indebtedness, or of any contract
or instrument evidencing any thereof, or of any security or collateral therefor,
and/or to take any security for or guaranties upon any of said indebtedness; and
the liability of any guarantor, if any, shall not be in any manner affected,
diminished, or impaired thereby, or by any lack of diligence, failure, neglect,
or omission on the part of Bank to make any demand or protest, or give any
notice of dishonor or default, or to realize upon or protect any of said
indebtedness or any collateral or security therefor.  Bank shall have the right
to apply such payments and credits first to the payment of all its expenses,
including costs and reasonable attorneys' fees, then to interest due under the
Note and then to principal due under the Note.  Bank shall be under no
obligation, at any time, to first resort to, make demand on, file a claim
against, or exhaust its remedies against Borrower or its property or estate, or
to resort to or exhaust its remedies against any collateral, security, property,
liens, or other rights whatsoever.  Upon the occurrence of an Event of Default,
it is expressly agreed that Bank may at any time make demand for payment on, or
bring suit against, Borrower and any guarantor, jointly or severally and may
compromise with any of them for such sums or on such terms as it may see fit,
and without notice or consent, the same being hereby expressly waived.
 
9.16 Joinder of Parent.  Parent joins herein for the purpose of acknowledging
and consenting to the terms and provisions hereof and agreeing to those which
specifically apply to the Parent.
 
40

--------------------------------------------------------------------------------


9.17 Bank's Consent.  Except as otherwise expressly provided herein, in any
instance hereunder where Bank's approval or consent is required or the exercise
of its judgment is required, the granting or denial of such approval or consent
and the exercise of such judgment shall be within the sole but reasonable
discretion of Bank, and Bank shall not, for any reason or to any extent, be
required to grant such approval or consent or exercise such judgment provided
that Bank shall proceed at all times in good faith and in a commercially
reasonable manner.
 
9.18 Venue of Actions.  As an integral part of the consideration for the making
of the loan, it is expressly understood and agreed that no suit or action shall
be commenced by Borrower, Related Entities, CBL Holdings, Parent, by any
guarantor, or by any successor, personal representative or assignee of any of
them, with respect to the loan contemplated hereby, or with respect to this Loan
Agreement or any other document or instrument which now or hereafter evidences
or secures all or any part of the loan indebtedness, other than in a state court
of competent jurisdiction in and for the County of the State in which the
principal place of business of Bank is situated, or in the United States
District Court for the District in which the principal place of business of Bank
is situated, and not elsewhere.  Nothing in this paragraph contained shall
prohibit Bank from instituting suit in any court of competent jurisdiction for
the enforcement of its rights hereunder or in any other document or instrument
which evidences or secures the loan indebtedness.
 
9.19 Waiver of Right to Trial By Jury.  EACH PARTY TO THIS LOAN AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS LOAN AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS LOAN AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS LOAN AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
9.20 Conflict.  In the event of any conflict between the provisions hereof and
any other loan document during the continuance of this Loan Agreement the
provisions of this Loan Agreement shall control.
 
9.21 Participation Agreement.  Borrower acknowledges that the Participation
Agreement exists and that Bank is obligated, subject to the terms and conditions
hereof, to fund One Hundred Five Million Dollars ($105,000,000.00) to Borrower
but that of that amount, Compass Bank, Regions Bank, Branch Banking and Trust
Company and Manufacturers and Traders Trust Company are obligated, subject to
the terms and conditions of the Participation Agreement, to fund as follows:
Compass is to fund Fifteen Million and NO/100 Dollars
 
41

--------------------------------------------------------------------------------


($15,000,000.00), Regions Bank is to fund Twenty Two Million Five Hundred
Thousand and NO/100 Dollars ($22,500,000.00) but only until June 1, 2011, Branch
Banking and Trust Company is to fund Fifteen Million and NO/100 Dollars
($15,000,000.00) and Manufacturers and Traders Trust Company to fund Twenty Five
Million and NO/100 Dollars ($25,000,000.00).
 
9.22 USA Patriot Act Notice and Compliance.  The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, Bank may from time to time request, and
Borrower shall provide to Bank, Borrower’s, Parent’s, each guarantor’s and each
other Loan party’s name, address, tax identification number and/or such other
identification information as shall be necessary for Bank to comply with federal
law.  An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product.
 
9.23 Non-Recourse.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS LOAN AGREEMENT TO
THE CONTRARY, BANK EXPRESSLY AGREES THAT PAYMENT OF ALL PRINCIPAL, INTEREST AND
OTHER AMOUNTS (INCLUDING COSTS AND EXPENSES) DUE AND PERFORMANCE OF ALL OTHER
OBLIGATIONS AND LIABILITIES UNDER THIS LOAN AGREEMENT BY CBL HOLDINGS I, INC.,
IN ITS CAPACITY AS THE GENERAL PARTNER OF BORROWER, SHALL BE NON-RECOURSE AS TO
SUCH GENERAL PARTNER.
 


 


 
(Signatures on Next Page)
 

 
42

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower, Bank, and CBL Holdings, and Parent (pursuant to
Section 9.16 hereof), have caused this Loan Agreement to be executed by their
duly authorized officers, managers and/or partners, all as of the day and year
first above written.
 
CBL & ASSOCIATES LIMITED PARTNERSHIP


BY:            CBL HOLDINGS I, INC.,
Its Sole General Partner


By:  /s/ Charles W.A. Willett,
Jr.                                                                          
Name:   Charles W. A. Willett, Jr.
Title:     Senior Vice President-Real Estate Finance
BORROWER






CBL & ASSOCIATES PROPERTIES, INC.


By:  /s/ Charles W.A. Willett,
Jr.                                                                          
Name:    Charles W. A. Willett, Jr.
Title:      Senior Vice President-Real Estate Finance
 PARENT




FIRST TENNESSEE BANK NATIONAL
   ASSOCIATION


By:  /s/ Gregory L.
Cullum                                                                           
Gregory L. Cullum, Senior Vice President
BANK
 

--------------------------------------------------------------------------------


 
 



EXHIBIT "A"
 
Real property known as:


(a) Walnut Square Mall, Dalton, Georgia
(b) The Lakes Mall, Fruitport, Michigan
(c) College Square, Morristown, Tennessee
(d) Dick’s Sporting Goods at Citadel Mall, Charleston, S.C.
(e) Cinemark, Olive Garden out parcel, Kool Smiles Dental (NCDR, LLC) has a
lease for 9,175 SF,  International Bank of Commerce leases 1,500 SF; LOI from
Chuck E Cheese for the 18,650 SF of the former Circuit City Space at Mall Del
Norte, Laredo, Texas
(f) The Shoppes at Hamilton Place, Chattanooga, Tennessee




all as more particularly described in the individual deeds of trust, deeds to
secure debt and/or mortgages applicable to the above described properties.
 


 

A-1






 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 
PERMITTED ENCUMBRANCES
 


 
1.          As described in the Mortgages.
 

B-1






 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
 
NOTE
 

C-1






 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
CHECKLIST FOR CLOSING
 

D-1






 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E"
 
NON-DEFAULT CERTIFICATE
 
For Fiscal Year Ended _______________, 20__.
For Fiscal Quarter Ended _______________, 20__.
 
The undersigned, a duly authorized officer of CBL & Associates Limited
Partnership, a Delaware limited partnership [referred to as "Borrower" in that
certain Amended and Restated Loan Agreement (the "Loan Agreement") dated as of
July 29, 2010, between Borrower and First Tennessee Bank National Association
("Bank")], certifies to said Bank, in accordance with the terms and provisions
of said Loan Agreement, as follows:
 
1.    All of the representations and warranties set forth in the Loan Agreement
are and remain true and correct on and as of the date of this Certificate with
the same effect as though such representations and warranties had been made on
and as of this date except as otherwise previously disclosed to Bank in writing.
 
2.    As of the date hereof, Borrower has no knowledge of any Event of Default,
as specified in Section 8 of the Loan Agreement, nor any event which, upon
notice, lapse of time or both, would constitute an Event of Default, has
occurred or is continuing.
 
3.    As of the date hereof, Borrower is in full compliance with all financial
covenants contained in the Loan Agreement (and copies of all calculations
related to the financial covenants are attached), and the following are true,
accurate and complete:
 
(a)  
The Tangible Net Worth (as defined in the Loan Agreement) is
$__________________________ as of ________________, 20___.

 
(b)  
The Total Liabilities to Gross Asset Value is _____ to _____ as of
_____________________, 20__.

 
(c)  
The ratio of EBITDA to Debt Service Debt is ____ to ____ as of ______________,
20__.

 
(d)  
The ratio of EBITDA to Interest Expense is ____ to ____ as of
_____________________, 20_____.

 
DATED this ______ day of ______________________, 20____.
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
BY:        CBL HOLDINGS I, INC.,
Its Sole General Partner


By: ____________________________________
Name:   Charles W. A. Willett, Jr.
Title:     Senior Vice President-Real Estate Finance

E-1




 
 

--------------------------------------------------------------------------------

 

EXHIBIT "F"
 
LITIGATION
 
Disclosure Pursuant to Paragraph 5.5
 


 
See Exhibit "F-1" attached for description of all litigation which could have a
material adverse effect on Borrower.
 


 
ENVIRONMENTAL MATTERS
 
Disclosure pursuant to Paragraph 5.11
 


 
None.
 

F-1






 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F-1”


LITIGATION WHICH COULD HAVE A MATERIAL
EFFECT ON BORROWER OR ANY RELATED ENTITY


Mechanic’s liens in excess of $800,000.00 have been filed with respect to
construction of a tenant’s space at The Lakes Mall in Fruitport, Michigan.


 

F-2






 
 

--------------------------------------------------------------------------------

 



JOINDER IN AMENDED AND RESTATED LOAN AGREEMENT
 
COMPASS BANK as "Participant" under the terms of that certain Amended and
Restated Loan Agreement (the "Loan Agreement") dated as of July 29, 2010,
between and among First Tennessee Bank National Association and CBL & Associates
Limited Partnership, in consideration of the mutual agreements of the parties
thereto and of the undersigned therein contained, hereby joins as a party to
said Loan Agreement and agrees to perform all obligations to be performed on its
part thereunder.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder in Amended and
Restated Loan Agreement to be executed by its duly authorized officer as of July
29, 2010.
 
COMPASS BANK




By: /s/    Keely
McGee                                                                          
Keely McGee, Senior Vice President

1 
 

--------------------------------------------------------------------------------

 

JOINDER IN AMENDED AND RESTATED LOAN AGREEMENT
 
REGIONS BANK as "Participant" under the terms of that certain Amended and
Restated Loan Agreement (the "Loan Agreement") dated as of July 29, 2010,
between and among First Tennessee Bank National Association and CBL & Associates
Limited Partnership, in consideration of the mutual agreements of the parties
thereto and of the undersigned therein contained, hereby joins as a party to
said Loan Agreement and agrees to perform all obligations to be performed on its
part thereunder.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder in Amended and
Restated Loan Agreement to be executed by its duly authorized officer effective
as of July 29, 2010.
 
REGIONS BANK




By:  /s/ Ronald J.
Bennett                                                                          
Name:  Ronald J. Bennett
Title:    Executive Vice President

1 
 

--------------------------------------------------------------------------------

 

JOINDER IN AMENDED AND RESTATED LOAN AGREEMENT
 


 
BRANCH BANKING AND TRUST COMPANY as "Participant" under the terms of that
certain Amended and Restated Loan Agreement (the "Loan Agreement") dated as of
July 29, 2010, between and among First Tennessee Bank National Association and
CBL & Associates Limited Partnership, in consideration of the mutual agreements
of the parties thereto and of the undersigned therein contained, hereby joins as
a party to said Loan Agreement and agrees to perform all obligations to be
performed on its part thereunder.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder in Amended and
Restated Loan Agreement to be executed by its duly authorized officer as of July
29, 2010.
 


 
BRANCH BANKING AND TRUST COMPANY


By:  /s/   Robert M.
Searson                                                                          
Robert M. Searson
Title:       Senior Vice President

1 
 

--------------------------------------------------------------------------------

 

JOINDER IN AMENDED AND RESTATED LOAN AGREEMENT
 


 
MANUFACTURERS AND TRADERS TRUST COMPANY as "Participant" under the terms of that
certain Amended and Restated Loan Agreement (the "Loan Agreement") dated as of
July 29, 2010, between and among First Tennessee Bank National Association and
CBL & Associates Limited Partnership, in consideration of the mutual agreements
of the parties thereto and of the undersigned therein contained, hereby joins as
a party to said Loan Agreement and agrees to perform all obligations to be
performed on its part thereunder.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder in Amended and
Restated Loan Agreement to be executed by its duly authorized officer as of July
29, 2010.
 
MANUFACTURERS AND TRADERS TRUST COMPANY




By:  /s/   Steven P.
Deck                                                                          
Steven P. Deck, Vice President




1